

EXECUTION VERSION


FIRST AMENDMENT AGREEMENT TO LOAN AGREEMENT


FIRST AMENDMENT AGREEMENT TO LOAN AGREEMENT, dated as of February 26, 2010 (this
“First Amendment”), among SYNUTRA INTERNATIONAL, INC., a Delaware corporation
(the “Borrower”), THE ROYAL BANK OF SCOTLAND N.V.(formerly known as ABN AMRO
Bank N.V.), as administrative agent (in such capacity, the “Administrative
Agent”), collateral agent (in such capacity, the “Collateral Agent”) and
arranger (in such capacity, the “Arranger”) and the Lenders (as defined below)
party to the Loan Agreement (as defined below).  Unless otherwise indicated, all
capitalized terms used herein (including in this preamble and in the recitals
hereto) and not otherwise defined shall have the respective meanings provided
such terms in the Loan Agreement (as amended by this First Amendment).  The
rules of construction specified in Sections 1.02 through 1.05 of the Loan
Agreement shall apply to this First Amendment including the terms defined in the
preamble and recitals hereto.


WITNESSETH:


WHEREAS, the Borrower, the lenders from time to time party thereto (each, a
“Lender” and, collectively, the “Lenders”), the Administrative Agent, the
Collateral Agent and the Arranger are parties to a Loan Agreement, dated as of
October 11, 2007 (the “Loan Agreement”);


WHEREAS, an Event of Default under each of Sections 8.01(b) and (c) of the Loan
Agreement (together, the “Designated Events of Default”) has occurred by the
Borrower’s breaches of certain covenants of the Loan Agreement as set out in
ANNEX I (Designated Breaches) (the “Designated Breaches”).


WHEREAS, the Borrower acknowledges and agrees that as a result of the Designated
Breaches and the Designated Events of Default, the Lenders would be entitled to
exercise certain rights and remedies under the Loan Documents and applicable
law;


WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent waive their rights and remedies on account of the Designated Breaches and
the Designated Events of Default;


WHEREAS, the Borrower has also requested that the Lenders and the Administrative
Agent effect certain amendments to the Loan Agreement;


WHEREAS, the Lenders have agreed to the foregoing requests on the terms and
conditions set forth in this First Amendment as herein provided;


NOW, THEREFORE, it is agreed:
 
 
 

--------------------------------------------------------------------------------

 


A. Limited Waiver
 
1.         As of the First Amendment Effective Date (as defined below), the
Finance Parties agree to waive the Designated Breaches and the Designated Events
of Default, it being understood that none of the Finance Parties shall be
entitled, as of or after the First Amendment Effective Date, to accelerate the
Loans or exercising any other remedies pursuant to the Loan Agreement or under
applicable law, against the Borrower or its Subsidiaries or its or their
officers, employees, directors or representatives, solely as a result of the
Designated Breaches or the Designated Events of Default.
 

2.         The limited waiver set forth herein shall be limited precisely as
written and shall relate solely to the Designated Breaches and the Designated
Events of Default and nothing in this First Amendment shall be deemed to:


(a) constitute a waiver by the Finance Parties with respect to (i) any other
term, provision or condition of the Loan Documents or (ii) any other instrument
or agreement referred to therein (whether in connection with the above waiver
otherwise); or


(b) without limiting the effect of Section A.1 above, prejudice any other right
or remedy that the Finance Parties may now have or may have in the future under
or in connection with the Loan Documents and any other instrument or agreement
referred to therein or under applicable law.


B. Amendments to, and Agreements With Respect to, the Loan Agreement.


The parties hereto hereby agree that on the First Amendment Effective Date (as
defined below), the Loan Agreement is hereby amended to incorporate the
blacklined changes shown on the marked copy of the Loan Agreement in the form
attached hereto as Annex II (as so amended, the “Amended Loan Agreement”).


C. Miscellaneous Provisions.


1.         In order to induce the Administrative Agent and the Lenders party
hereto to enter into this First Amendment, the Borrower hereby represents and
warrants that:


(a) the execution, delivery and performance by the Borrower of this First
Amendment has been duly authorized by all necessary corporate (or equivalent)
action and each of this First Amendment and the Loan Agreement (as modified by
this First Amendment) is the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as the
enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, receivership,
moratorium or similar laws relating to or limiting creditors’ rights generally
or (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);


(b) this First Amendment has been duly executed and delivered by the Borrower;


(c) both immediately before and immediately after giving effect to this First
Amendment, no Default or Event of Default (other than the Designated Events
of  Default) shall have occurred and be continuing under the Loan Agreement or
the Loan Agreement (as amended by this First Amendment), as applicable; and
 
2

--------------------------------------------------------------------------------




(d) each of the representations and warranties set forth in Article 5 of the
Loan Agreement (as amended by this First Amendment) and in the other Loan
Documents shall be true and correct in all material respects on and as of the
First Amendment Effective Date (as defined below) with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.


2.         The execution, delivery and effectiveness of this First Amendment
shall not operate as a waiver of any Default or Event of Default or any right,
power or remedy of the Administrative Agent or any Lender or any Loan Documents,
nor constitute a waiver of any provision of the Loan Agreement or any Loan
Documents, except as specifically set forth herein.


3.         This First Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


4.         THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.


5.         This First Amendment shall become effective on the first Business Day
(the “First Amendment Effective Date”) when each of the following conditions
shall have been satisfied or waived by the Administrative Agent (acting on the
instructions of all the Lenders):


(a)          the Administrative Agent shall have received (x) a good standing
certificate from the Secretary of State of the State of Delaware dated no
earlier than fifteen (15) days prior to the First Amendment Effective Date,
indicating that the Borrower is in good standing in its jurisdiction of
incorporation and (y) copies of the certificate of incorporation and bylaws of
the Borrower, certified by the Secretary of State of Delaware or, if such
document is of a type that may not be so certified, certified by the secretary
or similar officer of the Borrower;


(b)          the Administrative Agent shall have received a certificate by the
secretary or similar officer of the Borrower certifying the signatures and
incumbency of any Responsible Officer authorized to act in connection with this
First Amendment;


(c)          the Administrative Agent shall have received resolutions of the
board of directors of the Borrower approving and authorizing the execution,
delivery and performance of this First Amendment, certified as of the First
Amended Effective Date by the secretary or similar officer of the Borrower as
being in full force and effect without modification or amendment;


 
3

--------------------------------------------------------------------------------

 

(d)          the Administrative Agent shall have received an opinion from
O’Melveny & Meyers LLP, the Borrower’s New York and Delaware counsel, in form
and substance reasonably satisfactory to the Administrative Agent and addressed
to the Administrative Agent and each of the Lenders to the Loan Agreement on the
First Amendment Effective Date and dated the First Amendment Effective Date
covering such matters relating to this First Amendment and the transactions
contemplated herein as the Administrative Agent may reasonably request;


(e)          the Borrower shall have paid the legal fees of White & Case, LLP,
as counsel to the Administrative Agent, in an amount not to exceed  $50,000
(plus reasonable legal out-of-pocket costs and expenses) to the extent then due
and invoiced on or before the First Amendment Effective Date;


(f)          the Borrower shall have paid to the Administrative Agent for the
account of each Lender a non-refundable cash fee in US Dollars in an amount
equal to 50 basis points (0.50%) on an amount equal to the aggregate principal
amount of all Loans of such Lender outstanding on the First Amendment Effective
Date (which fee shall not be subject to counterclaim or set-off, or be otherwise
affected by, any claim or dispute relating to any other matter);


(g)          each of the Borrower, the Administrative Agent and each Lender
constituting the Required Lenders (as defined in the Loan Agreement prior to
giving effect to this First Amendment) shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile or other electronic transmission) the same to the
Administrative Agent;


(h)          the Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower certifying that since the date of the
most recently filed Form 10-Q, as of the First Amendment Effective Date after
giving effect to the waiver set forth herein, there has been no event or
circumstance, either individually or in the aggregate, that has had or would be
reasonably expected to have a Material Adverse Effect; and


(i)          delivery of the items specified in Section 6.16 of the Loan
Agreement (as amended pursuant to this First Amendment) for the calendar month
ending on December 31, 2009 and January 31, 2010.


6.         Promptly after the Administrative Agent shall have determined, on the
basis of information then available to it and advice of counsel, that each of
the conditions precedent set forth in Section 5 has been satisfied or (with the
written consent of the Lenders) waived, the Administrative Agent shall provide
each of the Lenders and the Borrower with a written notice (which may be by
e-mail) confirming such determination, and the First Amendment Effective Date
shall occur on such date.


7.         From and after the First Amendment Effective Date, (i) all references
in the Loan Agreement and each of the other Loan Documents to the Loan Agreement
shall be deemed to be references to the Loan Agreement, as modified hereby and
(ii) this First Amendment shall be deemed to constitute a “Loan Document” for
all purposes of the Loan Agreement.


* * *

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.




 
SYNUTRA INTERNATIONAL, INC., as Borrower
     
By: 
/s/ Liang Zhang 
   
Name: Liang Zhang
   
Title:   Chief Executive Officer




 
THE ROYAL BANK OF SCOTLAND N.V., as
Administrative Agent and Collateral Agent
     
By: 
/s/ Jessica Goh
   
Name: Jessica Goh
   
Title:   Vice President
     
By:
/s/ Irene Ng  
   
Name: Irene Ng
   
Title:   Assistant Manager




 
THE ROYAL BANK OF SCOTLAND N.V., as
Arranger
     
By: 
/s/ LAY THENG, TAN (RICOLE)
   
Name: LAY THENG, TAN (RICOLE)
   
Title:   DIRECTOR
       
By:
/s/ C.K. Wong
   
Name: C.K. Wong
   
Title:   Director



- Synutra First Amendment Agreement to Loan Agreement Signature Page -


 
 

--------------------------------------------------------------------------------

 



 
THE ROYAL BANK OF SCOTLAND N.V.
ACTING THROUGH ITS HONG KONG
BRANCH as Lender
     
By: 
/s/ LAY THENG, TAN (RICOLE)
   
Name: LAY THENG, TAN (RICOLE)
   
Title:   DIRECTOR
       
By:
/s/ C.K. Wong
   
Name: C.K. Wong
   
Title:   Director
       
SHINHAN ASIA LIMITED, as Lender
       
By:
/s/ Kim, Young Sik
   
Name: Kim, Young Sik
   
Title:   Executive Director



- Synutra First Amendment Agreement to Loan Agreement Signature Page -

 
 

--------------------------------------------------------------------------------

 
 
Annex I
 
DESIGNATED BREACHES



   
Loan
Agreement
   
No.
 
Section
 
Default
         
1.
 
Section 7.04 (a)
 
Borrower’s failure to comply with the covenant that the Consolidated Interest
Coverage Ratio as of the end of each fiscal quarter ending on or before December
31, 2009 shall not be lower than 5.00.
         
2.
 
Section 7.04 (b)
 
(i)       Borrower’s failure to comply with the covenant that the Consolidated
Leverage Ratio of the Borrower as of the end of the fiscal quarter ending on
September 30, 2008 shall not be higher than 2.00;
                 
(ii)      Borrower’s failure to comply with the covenant that the Consolidated
Leverage Ratio of the Borrower as of the end of each fiscal quarter beginning on
October 1, 2008 (inclusive) and ending on September 30, 2009 (inclusive) shall
not be higher than 1.80; and
                 
(iii)     Borrower’s failure to comply with the covenant that the Consolidated
Leverage Ratio of the Borrower as of the end of the fiscal quarter beginning on
October 1, 2009 (inclusive) and ending on December 31, 2009 (inclusive) shall
not be higher than 1.50.
         
3.
 
Section 7.04 (c)
 
(i)       Borrower’s failure to comply with the covenant that the Consolidated
Tangible Net Worth of the Borrower on each date during the period beginning on
October 1, 2008 (inclusive) and ending on December 31, 2008 (inclusive) shall
not be less than US$132,000,000; and
                 
(ii)      Borrower’s failure to comply with the covenant that the Consolidated
Tangible Net Worth of the Borrower on each date during the period beginning on
January 1, 2009 (inclusive) and ending on December 31, 2009 (inclusive)shall not
be less than US$200,000,000.


 
 

--------------------------------------------------------------------------------

 



   
Loan
Agreement
   
No.
 
Section
 
Default
         
4.
 
Section 7.04(d)
 
(i)       Borrower’s failure to comply with the covenant that the ratio of
Consolidated Indebtedness to Consolidated Tangible Net Worth on each date during
the period beginning on October 1, 2008 (inclusive) and ending on December 31,
2008 (inclusive) shall not be higher than 0.80; and
                 
(ii)      Borrower’s failure to comply with the covenant that the ratio of
Consolidated Indebtedness to Consolidated Tangible Net Worth on each date during
the period beginning on January 1, 2009 (inclusive) and ending on December 31,
2009 (inclusive) shall not be higher than 0.70.
         
5.
 
Sections 6.01,
6.02 and 6.13
 
Borrower’s failure to comply with Sections 6.01, 6.02 and 6.13 on or prior to
the First Amendment Effective Date with respect to the Designated Breaches and
failure to deliver related compliance certificates.


 
2

--------------------------------------------------------------------------------

 

Annex II
 
AMENDED LOAN AGREEMENT


Execution Version

--------------------------------------------------------------------------------

 
LOAN AGREEMENT
 
dated as of October 11, 2007
 
among
 
Synutra International, Inc.,

 
ABN AMROThe Royal Bank of Scotland N.V.,

 
as Administrative Agent and Collateral Agent,

 
ABN AMROThe Royal Bank of Scotland N.V.,

 
as Arranger

 
and

 
The Lenders Party Hereto


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

--------------------------------------------------------------------------------




 
Page
ARTICLE 1
 
Definitions and Accounting Terms
     
Section 1.01.1.01 .  Defined Terms.  :
1
Section 1.02.1.02 .  Other Interpretive Provisions 15.
17
Section 1.03.1.03 .  Accounting Terms 16.
18
Section 1.04.1.04 .  References to Agreements, Laws and Persons 16. .
18
Section 1.05.1.05 .  Times of Day 16.
18
   
ARTICLE 2
 
The Commitments and the Loans
     
Section 2.01.2.01 .  Loans.
1618
Section 2.02.2.02 .  Prepayments.
1719
Section 2.03.2.03 .  Repayment of Loans 17.
20
Section 2.04.2.04 .  Interest.
1720
Section 2.05.2.05 .  Computation of Interest 18.
21
Section 2.06.2.06 .  Evidence of Debt 18.
21
Section 2.07.2.07 .  Payments Generally; Administrative Agent’s Clawback 18.
21
Section 2.08.2.08 .  Sharing of Payments by Lenders 20.
23
Section 2.09.2.09 .  Fees and Expenses.
2123
   
ARTICLE 3
 
Taxes, Yield Protection and Illegality
     
Section 3.01.3.01 .  Taxes.
2124
Section 3.02.3.02 .  Illegality 23.
26
Section 3.03.3.03 .  Inability To Determine LIBOR 23.
26
Section 3.04.3.04 .  Increased Cost and Reduced Return; Capital Adequacy.
2426
Section 3.05.3.05 .  Funding Losses 24. .
27
Section 3.06.3.06 .  Requests for Compensation 24.
27
Section 3.07.3.07 .  Survival 25.
27
   
ARTICLE 4
 
Conditions Precedent
     
Section 4.01.  4.01 . Conditions to All Credit Extensions 25.
27
   
ARTICLE 5
 
Representations and Warranties
     
Section 5.01.5.01 .  Existence, Qualification and Power; Compliance with Laws
28.
30
Section 5.02.5.02 .  Authorization; No Contravention 28.  .
31



 
i

--------------------------------------------------------------------------------

 

Section 5.03.5.03 .  Governmental Authorization; Other Consents 28.
31
Section 5.04.5.04 .  Binding Effect 28.
31
Section 5.05.5.05 .  Disclosure Documents; No Material Adverse Effect.
2931
Section 5.06.5.06 .  Litigation 29.
31
Section 5.07.5.07 .  No Default 29.
31
Section 5.08.5.08 .  Ownership of Collateral; Liens.
2932
Section 5.09.5.09 .  Taxes 29.
32
Section 5.10.5.10 .  Subsidiaries 29.
32
Section 5.11.5.11 .  Investment Company Act 30.
32
Section 5.12.5.12 .  Disclosure 30.
32
Section 5.13.5.13 .  Compliance with Laws 30.
32
Section 5.14.5.14 .  Security Interests 30.
33
Section 5.15.5.15 .  Pari Passu Ranking 30.
33
Section 5.16.5.16 .  Corporate Chart 30.
33
Section 5.17.5.17 .  Government Approvals 30.
33
Section 5.18.5.18 .  Distributions 31.
33
Section 5.19.5.19 .  Common Stock 31.
33
   
ARTICLE 6
 
Affirmative Covenants
     
Section 6.01.6.01 .  Information 31.
33
Section 6.02.6.02 .  Notices 31.
34
Section 6.03.6.03 .  Payment of Obligations 31.
34
Section 6.04.6.04 .  Preservation of Existence, etc 32. .
34
Section 6.05.6.05 .  Compliance with Laws 32.
34
Section 6.06.6.06 .  Books and Records 32.
35
Section 6.07.6.07 .  Inspection Rights 32.
35
Section 6.08.6.08 .  Use of Proceeds 32.
35
Section 6.09.6.09 .  Know Your Customer Checks 33.
35
Section 6.10.6.10 .  Pari Passu Ranking 33.
35
Section 6.11.6.11 .  Unlawful Contributions 33.
36
Section 6.12.6.12 .  Distributions 33.
36
Section 6.13.6.13 .  Compliance Certificates.
3336
Section 6.14.6.14 .  Further Assurances 34.
36
Section 6.15.  6.15  Synutra, Inc 34.
37
Section 6.16  Monthly Reports.
38
Section 6.17  Cash Deposit Account and Cash Deposit..
38
   
ARTICLE 7
 
Negative Covenants
     
Section 7.01.7.01 .  Liens 35.
38
Section 7.02.7.02 .  Fundamental Changes 35.
38
Section 7.03.7.03 .  Restricted Payments on Stock 35. .
39
Section 7.04.7.04 .  Financial Covenants. 36 .
39

 
 
ii

--------------------------------------------------------------------------------

 


Section 7.05.7.05 .  Dispositions 37.
40
Section 7.06 .  Distributions.
41
   
ARTICLE 8
 
Events of Default and Remedies
     
Section 8.01.8.01 .  Events of Default 37.
41
Section 8.02.8.02 .  Remedies Upon Event of Default 40.
44
Section 8.03.8.03 . Application of Funds 40.
44
   
ARTICLE 9
 
Administrative Agent
     
Section 9.01.9.01 .  Appointment and Authority.
4145
Section 9.02.9.02 .  Rights as a Lender 42.
46
Section 9.03.9.03 .  Exculpatory Provisions 42.
46
Section 9.04.9.04 .  Reliance by Administrative Agent 43.  .
47
Section 9.05.9.05 .  Delegation of Duties 43.
47
Section 9.06.9.06 .  Resignation of Administrative Agent 44.
48
Section 9.07.9.07 .  Non-reliance on Administrative Agent and Other Lenders 44.
.
48
Section 9.08.9.08 .  Administrative Agent May File Proofs of Claim 44.
48
Section 9.09.9.09 .  Collateral Matters 45.
49
Section 9.10.9.10 .  No Other Duties 46.
50
   
ARTICLE 10
 
Miscellaneous
     
Section 10.01.10.01 .  Amendments, etc 46.
50
Section 10.02.10.02 .  Notices and Other Communications; Facsimile Copies.
4751
Section 10.03.10.03 .  No Waiver; Cumulative Remedies 48.
52
Section 10.04.10.04 .  Attorney Costs, Expenses, Taxes and Indemnities 48.
52
Section 10.05.10.05 .  Payments Set Aside 50.
54
Section 10.06.10.06 .  Successors and Assigns; Participations.
5155
Section 10.07.10.07 .  Confidentiality 52.
56
Section 10.08.10.08 .  Set-off 53.
57
Section 10.09.10.09 .  Interest Rate Limitation 53.
58
Section 10.10.10.10 .  Counterparts 54.
58
Section 10.11.10.11 .  Integration; Effectiveness 54.
58
Section 10.12.10.12 .  Survival of Representations and Warranties 54.
58
Section 10.13.10.13 .  Severability 54.
58
Section 10.14.10.14 .  Governing Law.
5559
Section 10.15.10.15 .  Waiver of Right to Trial by Jury 55.
59
Section 10.16.10.16 .  New York Process Agent 56.
60
Section 10.17.10.17 .  No Advisory or Fiduciary Responsibility 56.
60
Section 10.18.10.18 .  Obligation Currency 57.
61



 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
2.01
Lenders  
5.10
Subsidiaries of the Borrower  
5.16
Corporate Chart of the Borrower  
7.01
Existing Liens  
10.02
Notice Addresses and Lending Office        
EXHIBITS
         
Exhibit A
 
Form of Collateral Agreement
 
Exhibit B
 
Form of Loan Drawdown Notice
 
Exhibit C
 
Form of U.S. Counsel Opinion
 
Exhibit D
 
Form of PRC Counsel Opinion
 
Exhibit E
 
Form of Illinois Counsel Opinion
 
Exhibit F
 
Form of Assignment and Assumption



 
iv

--------------------------------------------------------------------------------

 
 
LOAN AGREEMENT
 
This LOAN AGREEMENT (as amended, supplemented, restated or otherwise modified
from time to time, the “Agreement”) is entered into as of October 11, 2007 by
and among Synutra International, Inc., a Delaware corporation (the “Borrower”),
ABN AMROThe Royal Bank of Scotland N.V., as Administrative Agent and Collateral
Agent, ABN AMROThe Royal Bank of Scotland N.V., as Arranger and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE 1
Definitions and Accounting Terms
 
Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“ABN AMRORBS” means The Royal Bank of Scotland N.V. (formerly known as ABN AMRO
Bank N.V.).
 
“Administrative Agent” means ABN AMRORBS in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Details Form” means an Administrative Details Form in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  In any event, each Permitted
Holder and its Affiliates shall be deemed Affiliates of the Borrower.
 
“Agreement” has the meaning specified in the introductory paragraph hereto.
 
“Alternate Interest Rate” means a rate per annum equal to the sum of (i) the
Base Rate plus (ii) the Applicable Rate.
 
“Applicable Percentage” means for each Lender the percentage set forth in
Schedule 2.01 hereto or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such percentage may be adjusted
from time to time in accordance with this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


“Applicable Rate” means for any day 3.5(a) for the period beginning on the
Closing Date and ending on the First Amendment Effective Date, 3.5% per annum,
and (b) for the period commencing on the First Amendment Effective Date, 4.5%
per annum.
 
“Arranger” means ABN AMRORBS in its capacity as arranger under any of the Loan
Documents, or any successor arranger.
 
“Assignee” has the meaning specified in Section 10.06(a).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Assignee (with the consent of the Administrative Agent if such
consent is required by Section10.06(a)), and accepted by the Administrative
Agent, in substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the date that falls 90 days after the Closing Date, (ii) any
date of termination of the Commitment pursuant to Section 8.02(a) and (iii) the
date on which the full amount of the Commitment shall have been borrowed
hereunder.  The Borrower acknowledges and agrees that the Availability Period
has expired prior to the First Amendment Effective Date.
 
“Baoquanling” shall have the meaning specified in the definition of “Qualifying
Excess Cash”.
 
“Base Rate” means, (i) in relation to any Loan, the arithmetic mean of the rates
(rounded upwards to 4 decimal places) as supplied to the Administrative Agent at
its request quoted by the Reference Banks to leading banks in the London
interbank market as of 11:00 a.m. London time on the Quotation Day for the
offering of deposits in US Dollars for a period comparable to the Interest
Period for that Loan and (ii) in relation to any Obligation other than a Loan,
the arithmetic mean of the rates (rounded upwards to 4 decimal places) as
supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market as of 11:00 a.m. London
time on the Quotation Day for the offering of overnight deposits in US Dollars.
 
 
2

--------------------------------------------------------------------------------

 


“Borrower” means, Synutra International, Inc., a company organized under the
laws of the State of Delaware.
 
“Bridge Loan” has the meaning specified in Section 6.08(a).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, Hong Kong or Singapore and on which dealings
in US Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
 
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the
Closing Date or issued thereafter, including, without limitation, all common
stock and preferred stock.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Deposit” means, from time to time, the amount standing to the credit of
the Cash Deposit Account.
 
“Cash Deposit Account” means an account in the name of the Borrower opened with
ABN Amro Bank (China) Co., Ltd.
 
“Change of Control” means the occurrence of one or more of the following events:
 
(a)           the sale of all or substantially all the assets of the Borrower to
another Person or any merger, amalgamation or consolidation involving the
Borrower in which the Borrower shall not be the surviving Person;
 
(b)          at any time the Permitted Holders are the beneficial owners and
“control”, as determined pursuant to Rule 13d-3 under the United States
Securities Exchange Act of 1934, as amended, less than 50.1% of the total voting
power of the Voting Stock of the Borrower (or any successor entity); or
 
(c)           the adoption of a plan relating to the liquidation or dissolution
of the Borrower.
 
“Closing Date” means the date of this Agreement.
 
“Collateral” means any and all “Collateral” as defined in the Collateral
Agreement and any other collateral under any other Security Document.
 
“Collateral Agent” means ABN AMRORBS in its capacity as collateral agent under
any of the Loan Documents, or any successor collateral agent.
 


 
3

--------------------------------------------------------------------------------

 


“Collateral Agreement” means the Collateral Agreement dated as of the date
hereof (as amended from time to time) among Synutra International, Inc. as
Borrower and as Lien Grantor, Synutra, Inc. and ABN AMRORBS, as Administrative
Agent and Collateral Agent, substantially in the form of Exhibit A hereto.
 
“Collateral Permitted Liens” means any Permitted Lien set forth in clause (a) or
(b) of the definition of Permitted Liens.
 
“Collateral Requirement” means the requirement that:
 
(a)           the Administrative Agent and Collateral Agent shall have received
counterparts of the Collateral Agreement duly executed and delivered on behalf
of each of Synutra International as Borrower and Lien Grantor and Synutra, Inc.,
together with certificates for the Pledged Stocks delivered in accordance with
the Collateral Agreement;
 
(b)           all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent or the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Collateral Agreement and
perfect or record such Liens to the extent, and with the priority, required by
the Collateral Agreement, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or recording;
 
(c)           Synutra International shall have obtained all consents and
approvals required to be obtained by it in connection with the execution and
delivery of the Collateral Agreement and related documents to which it is a
party, the performance of the obligations of Synutra International thereunder
and the granting of the Liens granted by Synutra International; and
 
(d)           Synutra International shall have taken all other action required
under the Collateral Agreement to perfect, register and/or record the Liens
granted by it thereunder.
 
“Commitment” means the Lenders’ several obligations to make Loans to the
Borrower pursuant to Section 2.01(a) in an initial aggregate principal amount
not to exceed US$35.0 million.
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus
 
(a)           the following items, to the extent deducted in calculating such
Consolidated Net Income:  (i) Consolidated Interest Charges, (ii) the provision
for Federal, state, local and foreign income taxes payable, (iii) depreciation
and amortization expense, (iv) restructuring expenses incurred during such
period, (v) non-cash compensation resulting from stock based awards, deferred
compensation or similar incentive compensation and (vi) other non-recurring
costs and expenses reducing such Consolidated Net Income which do not represent
a cash item in such period or any future period (in each case of or by the
Borrower and its Subsidiaries for such Measurement Period); and minus
 
 
4

--------------------------------------------------------------------------------

 


(b)           the following items, to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits and (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by the Borrower and its Subsidiaries for such Measurement Period).
 
“Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guarantees, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Borrower or any of its Subsidiaries, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
of the Borrower is a general partner or joint venturer, unless such Indebtedness
is expressly made non-recourse to the Borrower or such Subsidiary.“Consolidated
Interest Charges” means, for any Measurement Period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations, (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP and (d)
any dividends paid on preference stock, in each case, of or by the Borrower and
its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period.
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, for the most recently completed Measurement Period.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA for
the most recently completed Measurement Period. “Consolidated Net Income” means,
at any date of determination, the net income (or loss) of the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period; provided that Consolidated Net Income shall exclude (a) extraordinary
gains and extraordinary losses for such Measurement Period, (b) the net income
of any Subsidiary of the Borrower during such Measurement Period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period, except that the Borrower’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income, and (c) any income (or loss)
for such period of any Person if such Person is not a Subsidiary of the
Borrower, except that the Borrower’s equity in the net income of any such Person
for such Measurement Period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
period to the Borrower or a Subsidiary of the Borrower as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary of the Borrower, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).
 
 
5

--------------------------------------------------------------------------------

 


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of the Borrower and its Subsidiaries on that date minus the Intangible Assets of
the Borrower and its Subsidiaries on that date.“Contractual Obligation” means,
as to any Person, any material provision of any debt, equity or hybrid security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
material properties is bound.
 
“Control” has the meaning specified in the definition of “Affiliate.”
 
“Credit Extension” means any borrowing of Loans pursuant to Section 2.01(a).
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to 2% per annum in excess of the
interest rate otherwise payable under this Agreement with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the Alternate Interest Rate).
 
 “Designated Indebtedness” means any obligations described in clause (a) of the
definition of “Indebtedness” owed to a bank, financial institution or a trust,
fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets, excluding the Obligations.
 
“Disclosure Documents” means the Borrower’s (a) annual report filed with the
U.S. SEC on Form 10-K on June 29, 2007 and (b) any other document filed with the
U.S. SEC during the period beginning on June 29, 2007 and ending on the day
immediately preceding the Closing Date, including any exhibits thereto, whether
included by incorporation by reference or otherwise.
 
 
6

--------------------------------------------------------------------------------

 
 
“Disposing Subsidiaries” shall have the meaning specified in the definition of
“Qualifying Excess Cash”.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Distribution” means, in respect of any Person, any:
 
 
(a)
declaration or payment of any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of the such Person’s Capital Stock, except a
dividend payable solely in shares of that class of Capital Stock to the holders
of that class;

 
 
(b)
repayment or distribution of any dividend or share premium reserve by such
Person, except a dividend payable solely in shares of that class of Capital
Stock to the holders of that class;

 
 
(c)
redemption, repurchase, defeasement, retirement or repayment of any of such
Person’s Capital Stock; or

 
 
(d)
repayment, prepayment or payment (in each case on a voluntary basis) by such
Person of any principal or interest in respect of any Designated Indebtedness.

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, inclusive in each case of all interest,
additions to Tax, penalties and other liabilities with respect thereto, (a)
Taxes imposed on or measured by its overall net income (however denominated),
franchise Taxes imposed on it (in lieu of net income Taxes) and branch profits
or similar Taxes imposed on it, by a jurisdiction (or any political subdivision
thereof) as a result of the recipient being organized or having its principal
office or, in the case of any Lender, its applicable lending office in such
jurisdiction or as a result of a present or former connection between the
recipient and such jurisdiction (other than any such connection arising from
such recipient having executed, delivered or performed its obligations or
received a payment under, or enforced, or otherwise with respect to, any of the
Loan Documents) and (b) any withholding or backup withholding Tax that (i) is
imposed under a law in effect at the time a Lender who is not party to this
Agreement on the Closing Date becomes a party hereto or otherwise acquires an
interest herein (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from
Borrower with respect to such withholding or backup withholding Tax pursuant to
Section 3.01(a) or (ii) is attributable to such Lender’s failure (or
unreasonable delay) to comply with Section 3.01(d) or Section 3.01(e).
 
 
7

--------------------------------------------------------------------------------

 


“Fee Letter” means the US Dollar Facility Fee Letter Agreement dated as of the
date hereof between ABN AMRO Bank N.V. and Synutra International.
 
“Finance Parties” means each Lender, the Administrative Agent, the Collateral
Agent and the Arranger and “Finance Party” means any one of them.
 
“First Amendment Agreement” means the First Amendment Agreement to Loan
Agreement relating to this Agreement entered into by and among the Borrower, RBS
as the Administrative Agent, the Collateral Agent and the Arranger and the
Lenders party thereto dated as of February 26, 2010.
 
“First Amendment Effective Date” means has the meaning given to it in the First
Amendment Agreement.
 
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.
 
“Foreign Plan” means any employee benefit plan maintained by Borrower or any of
its Subsidiaries that is mandated or governed by any law, rule or regulation of
any Governmental Authority other than the United States, any state thereof or
any other political subdivision thereof.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
 
8

--------------------------------------------------------------------------------

 


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)          all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any derivative contract (and
calculated based on termination values as of any relevant date);
 
(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           capital leases; and
 
(g)          all Guarantees of such Person in respect of any of the foregoing.


 
9

--------------------------------------------------------------------------------

 


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
derivative contract on any date shall be deemed to be the termination value
thereof as of such date.
 
“Indemnified Liabilities” has the meaning specified in Section 10.04.
 
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04.
 
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
 
“Interest Payment Date” means, as to any Loan, (x) the last day of the then
current Interest Period applicable to such Loan and (y) the Maturity Date.
 
“Interest Period” means, as to each Loan, (x) the initial period commencing on
the date such Loan is disbursed or continued and ending on the date three (3)
months thereafter and (y) each successive three-month period thereafter;
provided that:
 
(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the preceding Business Day;
 
(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(c)           no Interest Period shall extend beyond the Maturity Date; and
 
(d)           the Interest Period applicable to Loans and other obligations
accruing interest at the Default Rate under any Loan Document shall be daily.
 
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.
 
“Laws” means, collectively, all international, foreign, U.S. federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
 
10

--------------------------------------------------------------------------------

 


“Lender” has the meaning specified in the introductory paragraph hereto or as
determined pursuant to Section 10.06.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as such
Lender may from time to time notify to the Borrower and the Administrative
Agent.
 
“LIBOR” means, in relation to any Loan, the applicable Screen Rate as of 11:00
a.m. London time on the Quotation Day for the offering of deposits in US Dollars
for a period comparable to the Interest Period for that Loan.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
 
“Lien Grantor” means Synutra International.
 
“Loan” has the meaning specified in Section 2.01(a).
 
“Loan Documents” means this Agreement, the First Amendment Agreement, the
Collateral Agreement or any other Security Documents, the Fee Letter and any
other fee and expense reimbursement letter agreements entered into among the
parties hereto in connection herewith.
 
“Loan Drawdown Notice” means a request for a Loan substantially in the form of
Exhibit B hereto.
 
“London Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks are authorized to close under the Laws of England, or
are in fact closed in London and on which dealings in US Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Margin Stock” means any “margin stock” (as such term is defined in Regulation U
of the Board of Governors of the Federal Reserve System of the United States).
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, operations,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the Borrower; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document; or (c) a material
adverse effect upon the Collateral or upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document.
 
 
11

--------------------------------------------------------------------------------

 


“Material Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” for purposes of the consolidated financial statements
of the Borrower, as defined in Article 1, Rule 1-02 (w)(1) or (2) of Regulation
S-X promulgated under the United States Securities Act of 1933, as amended, as
such regulation is in effect from time to time; provided that the term “10
percent” in each of clause (1) and (2) of such Rule will be substituted by the
term “5 percent” for purposes of this determination; provided further that
Synutra, Inc. shall at all times be a Material Subsidiary.
 
“Maturity Date” means October 11, 2010 in regard to each Loan, or if such date
is not a Business Day, the preceding Business Day.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
 
“Net Cash Proceeds” means, in respect of any transaction, proceeds received in
cash or cash equivalents (including, at the time they are received, any deferred
proceeds) less any fees, commissions, or other costs of such transaction,
including, without limitation, taxes reasonably estimated to be actually payable
in connection with such transaction.
 
“Notice No. 75” has the meaning specified in Section 5.17.
 
“Obligation Currency” has the meaning specified in Section 10.18.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
 
12

--------------------------------------------------------------------------------

 


“Participant” has the meaning specified in Section 10.06(c).
 
“Permitted Distribution” means any:
 
(a)           repayment, prepayment or payment of any revolving Indebtedness
that is not accompanied by, or made as a result of, a reduction or termination
in the associated commitment of the lenders thereof;
 
(b)           any repayment, prepayment or payment of any principal or interest
in respect of any Indebtedness that is accompanied by a prepayment of the Loans
substantially concurrently with the making of such repayment, prepayment or
payment pursuant to and in accordance with Section 2.02(d); and
 
(c)           any other Distribution made with the prior written consent of all
the Required Lenders.
 
“Permitted Holders” means any or all of the following:
 
(a)           Liang Zhang and Xiuqing Meng; and
 
(b)           any Person both the Capital Stock and the Voting Stock of which
(or in the case of a trust, the beneficial interests in which) are owned 95% or
more by Persons specified in clause (a).
 
“Permitted Liens” means the following types of Liens (excluding any such Lien
imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
by ERISA, any such Lien imposed by a Governmental Authority in connection with
any Foreign Plan, any such Lien relating to or imposed in connection with any
environmental claim):
 
(a)           Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by Section 6.03;
 
(b)           Liens arising pursuant to any Loan Document;
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)           the existing Liens set forth on Schedule 7.01;
 
(e)           in the case of the Borrower, other Liens so long as :
 
the aggregate fair market value of all assets of the Borrower which are subject
to Liens permitted only by this paragraph (e) does not exceed US$1.0 million; .
 
 
13

--------------------------------------------------------------------------------

 


(f)           statutory Liens of landlords, Liens of collecting banks under the
Uniform Commercial Code on items in the course of collection, statutory Liens
and rights of set-off of banks, statutory Liens of carriers, warehousemen,
mechanics, repairmen, workmen and materialmen, and other Liens imposed by law,
in each case incurred in the ordinary course of business (a) for amounts not yet
overdue or (b) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of 5 days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
 
(g)          deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of statutory obligations, bids, leases,
government contracts, trade contracts, and other similar obligations (exclusive
of obligations for the payment of borrowed money), so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof;
 
(h)          any attachment or judgment Lien not constituting an Event of
Default under Section 8.01(j);
 
(i)            licenses (with respect to Intellectual Property and other
property), leases or subleases granted to third parties and not interfering in
any material respect with the ordinary conduct of the business of Borrower or
any of its Subsidiaries or resulting in a material diminution in the value of
any Collateral as security for the Obligations;
 
(j)            easements, right-of-way restrictions, encroachments, and other
minor defects or irregularities in titles, in each case which do not and will
not interfere in any material respect with the ordinary conduct of the business
of Borrower or any of its Subsidiaries;
 
(k)           any (a) interest or title of a lessor or sublessor under any lease
not prohibited by this Agreement, (b) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (b), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;
 
(l)            Liens arising from filing Uniform Commercial Code financing
statements relating solely to leases not prohibited by this Agreement;
 
(m)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(n)          any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;
 
 
14

--------------------------------------------------------------------------------

 


(o)           Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Borrower and its
Subsidiaries.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Pledged Stock” means any shares of Capital Stock of Synutra, Inc. constituting
Collateral.
 
“PRC” means the People’s Republic of China.
 
“Pro Rata Amount” shall have the meaning specified in Section 2.02(c).
 
“Qualifying Capital Increase” means, pursuant to a single transaction or series
of transactions occurring on or after the First Amendment Effective Date, the
issuance of Capital Stock by the Borrower, incurrence of Indebtedness of the
type described in clause (a) of the definition of “Indebtedness” by the Borrower
or other contribution to the capital of the Borrower, the Net Cash Proceeds of
which, in aggregate with any other such transaction or transactions, are no less
than US$35,000,000.
 
“Qualifying Excess Cash” means the aggregate unrestricted cash held by the
Disposing Subsidiaries immediately following their receipt of the Net Cash
Proceeds from the Disposition of (a) the three dairy farms owned by Heilongjiang
Baoquanling Shengyuan Dairy Cow Breeding Co., Ltd. (“Baoquanling”), and (b) the
two milk powder production facilities owned by Heilongjiang Baoquanling
Shengyuan Dairy Co., Ltd. (together with Baoquanling, the “Disposing
Subsidiaries”) pursuant to a sales contract dated September 9, 2009, less any
such cash required to meet all direct obligations, contingent obligations and
working capital needs in each of the Disposing Subsidiaries, in an amount to be
reasonably agreed between the Borrower and the Administrative Agent at the time
of such receipt, and provided that, the Borrower within 14 days following
receipt of such Net Cash Proceeds, delivers to the Administrative Agent and each
Lender a comprehensive computation of the proposed utilization of such Net Cash
Proceeds (including without limitation the agreed deductions), in a form
reasonably satisfactory to the Administrative Agent.
 
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two London Business Days before the first day of that period
unless market practice differs in the London interbank market, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in the London interbank market (and if quotations for that
currency for that period would normally be given by leading banks in the London
interbank market on more than one day, the Quotation Day will be the last of
those days).
 
“Reference Banks” means the principal office of ABN AMROThe Royal Bank of
Scotland N.V. or such other banks as may be appointed by the Administrative
Agent in consultation with the Borrower.
 
 
15

--------------------------------------------------------------------------------

 


“Register” shall have the meaning specified in Section 10.06(b).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Required Lenders” means, as of any date of determination, Lenders having
Applicable Percentages aggregating at least 66-2/3%.
 
“Responsible Officer” means any of the president, chief executive officer and
chief financial officer of the Borrower.  Any document delivered hereunder
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary action on the part of the Borrower and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest of the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interest or of any option, warrant or other right to acquire any such
equity interest.
 
“Screen Rate” means the British Bankers' Association Interest Settlement Rate
for US Dollars for the relevant period displayed on Reuters screen page
LIBOR01.  If the agreed page is replaced or service ceases to be available, the
Administrative Agent may specify another page or service displaying the
appropriate rate after consultation with the Borrower and the Lenders.
 
“Security Documents” means the Collateral Agreement and any additional pledges,
security agreements or mortgages required to be delivered from time to time
pursuant to this Agreement or the Collateral Agreement, and any instruments of
assignment or other instruments or agreements executed pursuant to the
foregoing.
 
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
 
 
16

--------------------------------------------------------------------------------

 


“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Synutra International” means Synutra International, Inc., a Delaware
corporation.
 
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
“United States” and “U.S.” mean the United States of America.
 
“US Dollar” and “US$” mean lawful money of the United States.
 
“US Dollar Equivalent” means (a) with respect to an amount in US Dollars, such
amount in US Dollars, and (b) with respect to an amount in a currency other than
US Dollars on any date for calculation or payment (as the case may be), the
amount in US Dollars that would be exchanged for such currency at the noon
buying rate in New York City for cable transfers in foreign currencies as
certified for customs purposes by the Federal Reserve Bank of New York for the
business day (being a day (excluding Saturdays and Sundays) on which banks are
generally open in New York) immediately preceding such date.
 
“U.S. SEC” means the United States Securities and Exchange Commission or any
successor Governmental Authority.
 
“Voting Stock” means, with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.
 
Section 1.02.  Other Interpretive Provisions.   With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)        The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
 
(b)         (i)          The words “herein”, “hereto”, “hereof” and “hereunder”
and words of similar im port when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.
 
 
17

--------------------------------------------------------------------------------

 


(ii)         Article, Section, Exhibit and Appendix references are to the Loan
Document in which such reference appears.
 
(iii)        The term “including” is by way of example and not limitation.
 
(iv)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.
 
(d)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
 
(e)        References to “him” or “he” or “his” shall also refer to the opposite
gender.
 
Section 1.03.  Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, except as otherwise specifically prescribed herein.
 
Section 1.04.  References to Agreements, Laws and Persons.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law and (c) references to any Person include its successors
and permitted assigns.
 
Section 1.05.  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Hong Kong time.
 
ARTICLE 2
The Commitments and the Loans
 
Section 2.01.  Loans.
 
(a)        Subject to the terms and conditions set forth herein, each Lender
severally agrees to (i) make loans (the “Loans”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed such Lender’s Applicable Percentage of the Commitment.  The
Commitment is not revolving in nature, and amounts repaid or prepaid may not be
reborrowed.


 
18

--------------------------------------------------------------------------------

 


(b)        Following receipt of a Loan Drawdown Notice, the Administrative Agent
shall promptly notify each Lender of the date of borrowing specified therein and
the amount of such Lender’s Loan; provided that (i) the Borrower shall deliver
not more than an aggregate number of 5 Loan Drawdown Notices and (ii) the first
Loan Drawdown Notice shall be for an aggregate principal amount of no less than
US$35.0 million.  Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
Loan Drawdown Notice.  Upon satisfaction of the conditions set forth in Section
4.01, the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.
 
(c)        The Commitment shall terminate at the close of business on the last
day of the Availability Period whether or not Loans were made.
 
Section 2.02.  Prepayments.
 
(a)        Optional.  The Borrower may, upon notice to the Administrative Agent,
on any Business Day voluntarily prepay any Loan in whole or in part without
premium or penalty, but subject to Section 3.05; provided that such notice must
be received by the Administrative Agent not later than 1:00 p.m. local time at
the Administrative Agent’s Office thirty Business Days prior to any date of
prepayment and (ii) any prepayment of a Loan shall be in a principal amount of
US$5,000,000 or a multiple of US$1,000,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding under such Loan.  Each such
notice shall specify the date and amount of such prepayment and shall be
delivered to the Lender appropriately completed and signed by a Responsible
Officer.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s proportionate principal amount
outstanding in respect of the Loans).  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
(b)        Mandatory – Change of Control.  Upon the occurrence of a Change of
Control, but subject to Article 8, (x) the Borrower shall, on the first Business
Day thereafter, prepay, without premium or penalty, but subject to Section 3.05,
all and any amounts outstanding under the Loans and (y) any remaining
Commitments shall terminate.
 
(c)        Mandatory – Prepayment of other Indebtedness. If the Borrower and/or
any of its Subsidiaries makes, or proposes to make, any Distribution as
described in paragraph (d) of the definition of “Distribution”, except for a
Distribution of the type described in paragraph (a) of the definition of
“Permitted Distribution”, the Borrower shall, substantially concurrently with
the making of such Distribution, prepay the Loans by an amount equal to the Pro
Rata Amount.
 
 
19

--------------------------------------------------------------------------------

 


For the purposes of this Section 2.02(c), “Pro Rata Amount” means, at the date
of the relevant Distribution or proposed Distribution, an amount equal to (x)
the quotient equal to the US Dollar Equivalent of the amount of such
Distribution divided by the amount of the total outstanding Indebtedness
(including any commitment to provide such Indebtedness) to which such
Distribution relates immediately prior to such Distribution on such date,
multiplied by (y) the total outstanding Loans on such date.
 
(d)        Mandatory – Qualifying Capital Increase.  In the event that a
Qualifying Capital Increase occurs on or prior to June 30, 2010, the Borrower
shall, within 30 days after the date of the Qualifying Capital Increase, prepay
the Loans outstanding on such date in full.
 
Section 2.03.  Repayment of Loans.  Subject to Section 2.02(b) and Article 8,
the Borrower shall repay to the Lenders on the Maturity Date the principal
amount of all Loans outstanding on such date.
 
Section 2.04.  Interest.
 
(a)        Subject to the provisions of subsection (b) below and other relevant
provisions hereof, each Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to LIBOR for
such Interest Period plus the Applicable Rate. Interest on each Loan shall be
due and payable in arrears on each Interest Payment Date applicable thereto and
at such other times as may be specified herein.  Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
 
(b)        The Administrative Agent shall promptly notify the Borrower and each
of the Lenders of the interest rate applicable to any Interest Period for the
Loans upon determination of such interest rate.
 
(c)        If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at an interest rate at all times equal to the Default Rate, to the
fullest extent permitted by applicable Laws.  Furthermore, while any Event of
Default has occurred and is continuing, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at an interest rate
equal to the Default Rate, to the fullest extent permitted by applicable
Laws.  Accrued and unpaid interest on past-due amounts (including interest on
past-due interest) shall be due and payable upon demand.
 
(d)        Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
 
20

--------------------------------------------------------------------------------

 


Section 2.05.  Computation of Interest.  All computations of interest hereunder
shall be made on the basis of a 360-day year and actual days elapsed; provided
that Obligations accruing interest at the Default InterestRate shall be
calculated on a compounded daily basis.  Interest shall accrue for the day on
which the Loan is made, and shall not accrue on the Loan, or any portion
thereof, for the day on which the Loan or such portion is repaid.
 
Section 2.06.  Evidence of Debt.  Each Loan made by a Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and such Lender shall be
conclusive absent manifest error of the amount of any Loan made by the Lenders
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
 
Section 2.07.  Payments Generally; Administrative Agent’s Clawback.  (a)
General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.
 
(b)        Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Credit Extension that such Lender will not make available
to the Administrative Agent such Lender’s share of such Credit Extension, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.01 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the Base
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (ii) in the case of a payment to be made by
the Borrower, the Base Rate plus the Applicable Rate.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Credit Extension.  Any payment by the Borrower shall be without prejudice
to any claim the Borrower may have against a Lender that shall have failed to
make such payment to the Administrative Agent.
 
 
21

--------------------------------------------------------------------------------

 


(c)        Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article 2, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
 
(e)        Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)        Insufficient Funds.  If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied (i)
first, toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
 
 
22

--------------------------------------------------------------------------------

 


Section 2.08.  Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any Loan due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Loans due and payable to all Lenders hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations in respect of the Loans due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time or (b) Obligations in respect of any of the Loans owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Loans owing (but not due and payable) to all Lenders hereunder and under the
other Loan Documents at such time) of payment on account of the Obligations in
respect of the Loans owing (but not due and payable) to all Lenders hereunder
and under the other Loan Documents at such time obtained by all of the Lenders
at such time then the Lender receiving such greater proportion shall (a) notify
the Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Loans then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:
 
(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(ii)           the provisions of this Section 2.08 shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.08 shall
apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
Section 2.09.  Fees and Expenses.
 
(a)           Fees and Expenses.  Within five Business Days after presentation
of the relevant invoices to the Borrower, the Borrower shall pay to the
Administrative Agent the amount of all fees and expenses payable by the Borrower
pursuant to Section 10.04.
 
(b)           Commitment Fees. The Borrower shall pay to the Administrative
Agent for the account of each of the Lenders in accordance with its Applicable
Percentage, a commitment fee at a rate per annum equal to 1.00% on the actual
daily amount by which the Commitment exceeds the aggregate outstanding amount
under the Loans.  The commitment fee shall accrue at all times during the
relevant Availability Period, including at any time during which one or more of
the conditions in Article 4 is not met.  The commitment fee shall be calculated
and payable on the last day of the Availability Period.

 
23

--------------------------------------------------------------------------------

 
 
(c)           Other Fees.  On the earlier of (x) the date of the first Credit
Extension and (y) the fifth Business Day after the Closing Date, the Borrower
shall pay to the Administrative Agent and the Arranger any fees and expenses
payable pursuant to the Fee Letter.

ARTICLE 3
Taxes, Yield Protection and Illegality
 
Section 3.01.  Taxes.
 
(a)           Any and all payments by the Borrower to or for the account of a
Lender, the Arranger or the Administrative Agent under any Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes, except as required by law.  If the Borrower shall be required by
any Laws to deduct any Indemnified Taxes (including Other Taxes) from or in
respect of any sum payable under any Loan Document to any of the Lenders, the
Arranger or the Administrative Agent, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), each of the
Lenders, the Arranger and the Administrative Agent receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) as promptly as practicable after the
date of such payment, the Borrower shall furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof.
 
(b)           Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable Law.
 
(c)           The Borrower agrees to indemnify the Administrative Agent, the
Arranger and each of the Lenders for (i) the full amount of any Indemnified
Taxes and Other Taxes (including any Indemnified Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section) paid by the
Administrative Agent, the Arranger or such Lender and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto.  Payment under this subsection (c) shall be made to the
Administrative Agent, the Arranger or Lender within ten days after the date the
Administrative Agent, the Arranger or Lender makes a demand therefor.
 
(d)           Any Foreign Lender shall, to the extent it may lawfully do so,
deliver to Borrower (with a copy to the Administrative Agent) (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of Borrower or as otherwise
prescribed by applicable Law, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 
24

--------------------------------------------------------------------------------

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate, to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)          any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit Borrower to determine the withholding or
deduction required to be made.
 
(e)           Any Lender that is not a Foreign Lender and has not otherwise
established to the reasonable satisfaction of Borrower that it is an exempt
recipient (as defined in section 6049(b)(4) of the Internal Revenue Code and the
United States Treasury Regulations thereunder) shall deliver to Borrower (with a
copy to the Administrative Agent) (in such number of copies as shall be
reasonably requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of Borrower or the Administrative Agent or as otherwise
prescribed by applicable Law, but only if such Lender is legally entitled to do
so), duly executed and properly completed copies of Internal Revenue Service
Form W–9.
 
(f)            If a Lender, the Arranger or the Administrative Agent determines,
in its sole discretion, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by Borrower or with respect
to which Borrower has paid additional amounts pursuant to this Section, it shall
pay to Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, the
Arranger or such Lender, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that Borrower, upon the request of such Lender, the Arranger
or the Administrative Agent, agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, the Arranger or such Lender
in the event the Administrative Agent, the Arranger or such Lender is required
to repay such refund to such Governmental Authority.  This paragraph shall not
be construed to require the Administrative Agent, or the Arranger or any Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to Borrower or any other person.

 
25

--------------------------------------------------------------------------------

 

Section 3.02.  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund any Loan, or to
determine or charge interest rates based upon LIBOR, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make such Loan shall be suspended until such Lender notifies the
Borrower and the Administrative Agent that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice with respect to any
Loan, the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay such Loan.  Notwithstanding the foregoing, the
Borrower may, at its option by notice to any Lender, in lieu of prepaying a Loan
pursuant to this Section 3.02, elect that such Loan shall bear interest at the
Alternate Interest Rate from the date on which such prepayment would otherwise
have been required until such Lender notifies the Borrower and the
Administrative Agent that the circumstances giving rise thereto no longer
exist.  The Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of the Lender, otherwise be materially disadvantageous to the Lender.
 
Section 3.03.  Inability To Determine LIBOR.  If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
LIBOR for any day, or that LIBOR for any day does not adequately and fairly
reflect the cost to the Lenders of funding the Loans, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, the Loans
shall bear interest at the Alternate Interest Rate until the Administrative
Agent (upon instruction of the Required Lenders) revokes such notice.
 
Section 3.04.  Increased Cost and Reduced Return; Capital Adequacy.
 
(a)           If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or such Lender’s or
Administration Agent’s compliance therewith, there shall be any increase in the
cost to the Lender of agreeing to make or making, funding or maintaining Loans,
or a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Taxes or Other
Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States,
Hong Kong or any other foreign jurisdiction or any political subdivision of
either thereof under the Laws of which such Lender is organized or has its
Lending Office; and it being understood that, to the extent duplicative of the
provisions of Section 3.01, this Section 3.04 shall not apply to Taxes), or
(iii) regulatory costs (whether or not reflected in an adjustment by such Lender
to LIBOR), then from time to time upon demand of such Lender through the
Administrative Agent, the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

 
26

--------------------------------------------------------------------------------

 

(b)           If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender through the Administrative Agent, the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such reduction.
 
Section 3.05.  Funding Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of (a) any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay or borrow a Loan
on the date or in the amount notified by the Borrower in accordance with this
Agreement, or (b) the prepayment of any principal of any Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
 
Section 3.06.  Requests for Compensation.  A certificate of a Lender or the
Administrative Agent claiming compensation under this Article 3 and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error.  In determining such amount, a
Lender or the Administrative Agent may use any reasonable averaging and
attribution methods.
 
Section 3.07.  Survival.  All of the Borrower’s obligations under this Article3
shall survive termination of the Commitment and repayment of all other
Obligations hereunder.
 
ARTICLE 4
Conditions Precedent
 
Section 4.01.  Conditions to All Credit Extensions.  The obligation of any
Lender to make any Credit Extension hereunder is subject to satisfaction of the
following conditions precedent; provided that the Lenders may waive any such
condition in their sole discretion:
 
(a)           The receipt by the Administrative Agent on or prior to the date of
the first Credit Extension, and the continuation in full force and effect on the
date of any subsequent Credit Extension, of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed, each dated the date of the first Credit
Extension (or, in the case of certificates of governmental officials, a recent
date before the date of the first Credit Extension) and each in form and
substance satisfactory to the Administrative Agent (relying on legal counsel’s
confirmation) and its legal counsel:

 
27

--------------------------------------------------------------------------------

 

(i)            counterparts of this Agreement, duly executed by each party
thereto;
 
(ii)           counterparts of the Collateral Agreement, duly executed by each
party thereto;
 
(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of any such Responsible Officer authorized to so act in connection with
this Agreement and the other Loan Documents;
 
(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence (x) that the Borrower, the Lien Grantor and
Synutra, Inc. are duly organized or formed, validly existing and in good
standing and (y) have taken all necessary or appropriate corporate or other
actions to authorize and enter into the Loan Documents;
 
(v)           a favorable opinion of O’Melveny & Myers LLP, United States
counsel to the Borrower, addressed to each of the Lenders and the Administrative
Agent, substantially in the form set forth in Exhibit C hereto and such other
matters concerning the Borrower, the Lien Grantor, Synutra, Inc. and the Loan
Documents as any of the Lenders and the Administrative Agent may reasonably
request in form and substance satisfactory to each of the Lenders and the
Administrative Agent;
 
(vi)          a favorable opinion of DeHeng Law Office, PRC counsel to the
Borrower, addressed to each of the Lenders and the Administrative Agent,
substantially in the form set forth in Exhibit D hereto and such other matters
concerning the Borrower, the Lien Grantor, Synutra, Inc. and the Loan Documents
as any of the Lenders and the Administrative Agent may reasonably request in
form and substance satisfactory to each of the Lenders and the Administrative
Agent;
 
(vii)         a favorable opinion of Bell, Boyd & Lloyd LLP, Illinois counsel to
the Borrower, addressed to each of the Lenders and the Administrative Agent,
substantially in the form set forth in Exhibit E hereto and such other matters
concerning the Borrower, the Lien Grantor, Synutra, Inc. and the Loan Documents
as any of the Lenders and the Administrative Agent may reasonably request in
form and substance satisfactory to each of the Lenders and the Administrative
Agent;
 
(viii)        a certificate signed by the Borrower certifying (A) that the
conditions specified in Sections 4.01(c) and (d) have been satisfied, and (B)
that since the respective dates of which information is set forth in the
Disclosure Documents, there has been no event or circumstance, either
individually or in the aggregate, that has had or would be reasonably expected
to have a Material Adverse Effect; and

 
28

--------------------------------------------------------------------------------

 

(ix)          satisfactory evidence of the appointment of the New York process
agent specified in Section 10.16.
 
(b)           The Collateral Requirement shall have been satisfied.
 
(c)           The representations and warranties of the Borrower and the Lien
Grantor contained in Article 5 of this Agreement or in any other Loan Document,
or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct on and as of (i) the
Closing Date and (ii) as applicable, immediately prior to and after giving
effect to the relevant Credit Extension; provided that, with respect to
Schedules 5.10 and 5.16, the Borrower may, in connection with any Credit
Extension, update such schedules, solely to reflect any additional Subsidiaries
the Borrower may have formed or acquired.
 
(d)           No Default shall exist, or would result from the relevant Credit
Extension and all of the Loan Documents shall be in full force and effect.
 
(e)           Prior to the date of the first Credit Extension, (i) the Borrower
shall have filed with the U.S. SEC restated audited annual financial statements
(accompanied by an unqualified audit opinion of independent auditors qualified
to practice before the U.S. SEC) and interim financial statements for the
historical periods referred to in the Borrower’s Form 8-K dated August 17, 2007
filed with the U.S. SEC, except for the interim financial statements for the
period ended June 30, 2006 which are covered by the Borrower’s Form 10-Q dated
October 5, 2007 filed with the U.S. SEC, (ii) the filing of these restated
financial statements and any revised historical financial information or
on-going changes to accounting practices or principles of the Borrower reflected
therein shall not have had or be reasonably expected to have a Material Adverse
Effect, (iii) the common stock of the Borrower shall not have been or be
reasonably expected to be delisted from the NASDAQ Global Markets and (iv) the
Borrower shall have delivered to the Administrative Agent a certificate signed
by the Borrower certifying that the conditions specified in this Section 4.01(e)
have been satisfied.
 
(f)            Unless waived by the Administrative Agent, the Collateral Agent
or the relevant Lender, all fees and reasonable expense reimbursements arising
under or in connection with a Loan Document and payable to any Lender, the
Administrative Agent or the Collateral Agent by the Borrower or the Lien Grantor
shall either (x) have been paid and satisfied or (y) arrangements satisfactory
to the Administrative Agent, in its reasonable discretion, regarding the
concurrent or expected future payment of such fees and expenses in a timely
manner shall have been established.
 
(g)           The Availability Period is continuing.
 
(h)           The Commitment has not been terminated.

 
29

--------------------------------------------------------------------------------

 

(i)            The Administrative Agent’s receipt of a Loan Drawdown Notice at
least five Business Days prior to the date of the respective Credit Extension.
 
(j)            Payment of all loans and other obligations outstanding under the
Bridge Loan, if any, shall concurrently be made from the proceeds of the first
Credit Extension.
 
(k)           All fees and expenses payable by the Borrower to the
Administrative Agent, the Arranger and the Lenders pursuant to any Loan Document
shall have been paid or shall concurrently be paid out of the proceeds from such
Credit Extension.
 
(l)            Such other assurances, certificates, documents, consents or
opinions as any of the Lenders or the Administrative Agent reasonably may
require.
 
Without limiting the generality of the provisions the last paragraph of Section
9.03, for purposes of determining compliance with the conditions specified in
this Section 4.01 and for purposes of any actions taken by the Administrative
Agent under this Section 4.01 only, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the date of the
relevant Credit Extension specifying its objection thereto.
 
ARTICLE 5
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
Section 5.01.  Existence, Qualification and Power; Compliance with Laws.  The
Borrower and each Material Subsidiary (a) in the case of the Borrower, is duly
organized or formed, validly existing and in good standing under the Laws of the
State of Delaware, and in the case of a Material Subsidiary, is duly organized
or formed, validly existing and in good standing under the laws of the
jurisdiction where it was organized or formed, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in
clause (b)(i), (c) or (d), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 
30

--------------------------------------------------------------------------------

 

Section 5.02.  Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of each Loan Document to which it is a party, have
been duly authorized by all necessary corporate action, and do not and will not
contravene the terms of any of its Organization Documents.  The execution,
delivery and performance by the Borrower of each Loan Document to which it is a
party do not and will not (a) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than the Liens created by
the Collateral Agreements) under, (i) any Contractual Obligation to which the
Borrower or any Affiliate of the Borrower is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or any Affiliate of the Borrower or his or its property is
subject; or (iii) violate any Law.
 
Section 5.03.  Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document.
 
Section 5.04.  Binding Effect.  This Agreement has been, and each other Loan
Document to which the Borrower is a party, when delivered hereunder, will have
been duly executed and delivered by the Borrower.  This Agreement constitutes,
and each such other Loan Document when so delivered will constitute, a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency and other laws affecting creditors’ rights generally and
by general principles of equity.
 
Section 5.05.  Disclosure Documents; No Material Adverse Effect.
 
(a)           The Disclosure Documents do not contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading except as to certain potential changes to the annual
financial statements and quarterly reports of the Borrower disclosed in the Form
8-K filed with the U.S. SEC on August 17, 2007.
 
(b)           Since the respective dates as of which information is set forth in
the Disclosure Documents, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
 
Section 5.06.  Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any Affiliate
of the Borrower or against any of its or their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect.
 
Section 5.07.  No Default.  Neither the Borrower nor any Affiliate of the
Borrower is in default under or with respect to any Contractual Obligation that
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
 
31

--------------------------------------------------------------------------------

 

Section 5.08.  Ownership of Collateral; Liens. The Borrower has good title to
the Collateral and the Capital Stock of Synutra, Inc. constituting the pledged
Collateral has been duly and validly issued, and is outstanding and
non-assessable and is registered in the name of the Borrower on the stock
transfer records of Synutra, Inc.  The Collateral is also not subject to any
Liens other than those permitted by Section 7.01.
 
Section 5.09.  Taxes.  The Borrower and each Material Subsidiary has filed all
material tax returns and reports required to be filed, and has paid all material
taxes, assessments, fees and other governmental charges levied or imposed upon
him or it or his or its properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  There is no proposed tax assessment against the Borrower
or any Affiliate of the Borrower that would, if made, have a Material Adverse
Effect.
 
Section 5.10.  Subsidiaries.  Except for the information set forth on Schedule
5.10 hereto with respect to identity and percentage ownership, the Borrower has
no Subsidiaries.
 
Section 5.11.  Investment Company Act.  Neither the Borrower nor any Person
Controlling the Borrower is or is required to be registered as an “investment
company” under the United States Investment Company Act of 1940, as amended.
 
Section 5.12.  Disclosure.  The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any Affiliate of the Borrower is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of the Borrower to the Lenders or the
Administrative Agent in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except to the extent noted in the Borrower’s Form 8-K
filed with the U.S. SEC on August 17, 2007.
 
Section 5.13.  Compliance with Laws.  The Borrower and each Affiliate of the
Borrower is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to him or it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 
32

--------------------------------------------------------------------------------

 

Section 5.14.  Security Interests.  Each of the representations and warranties
of Synutra International and of Synutra, Inc. contained in the Collateral
Agreement is true and correct.
 
Section 5.15.  Pari Passu Ranking.  The payment Obligations of the Borrower
under the Loan Documents rank at least pari passu with the claims of all of its
other unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to the Borrower generally.
 
Section 5.16.  Corporate Chart.  The corporate chart attached as Schedule 5.16
hereto sets out the corporate and shareholding structure of the Borrower and its
Subsidiaries and such corporate chart and the information contained therein is
true, complete and accurate.
 
Section 5.17.  Government Approvals.  Each of Xiuqing Meng and Liang Zhang has
obtained all applicable governmental licenses, registrations, authorizations,
consents and approvals for their respective direct or indirect investments in
the Borrower, including any registration pursuant to Article 1 of the Notice
(Hui Fa 2005 No. 75) issued by the State Administration of Foreign Exchange of
the PRC (the “Notice No. 75”) and has delivered all applicable notices to
Governmental Authorities in connection therewith.
 
Section 5.18.  Distributions.  Each Subsidiary of the Borrower has obtained or
completed (a) all approvals, consents, exemptions, authorizations or other
actions by or notices to, or filings with any Governmental Authority or any
person and (b) any corporate or shareholder approval necessary or required in
order to permit such Subsidiary to pay dividends or make any other distributions
on its Capital Stock.
 
Section 5.19.  Common Stock.  As of the date hereof, the aggregate number of
outstanding shares of common stock of the Borrower is 54,000,713.
 
ARTICLE 6
Affirmative Covenants
 
So long as any Commitment shall be in effect or any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied:
 
Section 6.01.  Information.  The Borrower will deliver promptly to the
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to the Administrative Agent, such information regarding the business, assets or
affairs of the Borrower, the Collateral or compliance with the terms of the Loan
Documents, as the Administrative Agent at the request of any of the Lenders may
from time to time reasonably request.

 
33

--------------------------------------------------------------------------------

 

Section 6.02.  Notices.  The Borrower will promptly notify each of the Lenders
and the Administrative Agent:
 
(a)           of the occurrence of any Default; and
 
(b)           of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) a breach or non-performance
of, or any default under, a Contractual Obligation of the Borrower or a Material
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or a Material Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or a Material Subsidiary.
 
Each notice pursuant to this Section 6.02 shall be accompanied by a statement of
a Responsible Officer, setting forth details of the occurrence referred to
therein and stating what action the Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.02(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
 
Section 6.03.  Payment of Obligations.  The Borrower will pay and discharge as
the same shall become due and payable, all obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon the Borrower or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower;
(b) all material lawful claims which, if unpaid, would by law become a Lien upon
his (or her) or its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.
 
Section 6.04.  Preservation of Existence, etc.  The Borrower will, and will
procure that each Material Subsidiary will, (a) preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the respective jurisdiction of its organization; and (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.
 
Section 6.05.  Compliance with Laws.  The Borrower will, and will procure that
each Material Subsidiary will comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 
34

--------------------------------------------------------------------------------

 

Section 6.06.  Books and Records.  The Borrower will maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower and the Borrower shall
take all commercially reasonable actions to restate its annual financial
statements and quarterly reports to the extent described in the Borrower’s Form
8-K with the U.S. SEC on August 17, 2007.
 
Section 6.07.  Inspection Rights.  The Borrower will permit representatives and
independent contractors of each of the Lenders and the Administrative Agent to
examine its corporate, financial and operating records (including any documents
relating to the Collateral), and make copies thereof or abstracts therefrom, and
to discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice; provided, however, that when an Event of Default exists the
Administrative Agent or such Lender (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
 
Section 6.08.  Use of Proceeds.  The Borrower will use the proceeds of any Loans
made to it (a) to pay all obligations outstanding under the US $35.0 million
loan made pursuant to the loan agreement dated as of April 19, 2007 among
Synutra International, Inc., Liang Zhang, Xiuqing Meng, and ABN AMRO Bank N.V.
(the “Bridge Loan”) and the remainder for capital expenditures, asset
acquisitions and general corporate purposes; provided that all obligations
outstanding under the Bridge Loan shall be paid from the proceeds of the Credit
Extension made pursuant to the first Loan Drawdown Notice;
 
(b)           not in contravention of any Law or any Loan Document; and
 
(c)           not, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying Margin Stock;
 
provided that, in any event, the proceeds will not be applied to any business
activities of the Borrower or any of its Subsidiaries or Affiliates or, to the
knowledge of the Borrower, the business activities of the Borrower’s or any of
its Subsidiaries’ or Affiliates’ customers, in or related to Iran, Sudan or
Myanmar or other restricted jurisdictions, or with or related to any restricted
person, for so long as the United States, the European Union or any member
country of the European Union, or the United Nations Security Council maintain
mandatory economic sanctions against the relevant jurisdiction or person.
 
Section 6.09.  Know Your Customer Checks.  The Borrower will promptly upon the
request of any Lender or the Administrative Agent supply, or procure the supply
of, such documentation and other evidence as is reasonably requested by such
Lender or the Administrative Agent (for itself or on behalf of any Participant)
in order for the Administrative Agent, such Lender or any Participant or
Assignee to conduct any “know your customer” or other similar procedures under
applicable laws and regulations.
 
Section 6.10.  Pari Passu Ranking.  The Borrower will ensure that its payment
Obligations under the Loan Documents rank and continue to rank at least pari
passu with the claims of all of its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to the
Borrower generally.

 
35

--------------------------------------------------------------------------------

 

Section 6.11.  Unlawful Contributions.  The Borrower will not, and, as
applicable, will not permit any of its Subsidiaries or any director, officer,
agent, employee or other person acting with specific instruction from the
Borrower or, as applicable, any of its Subsidiaries, to (a) use any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity, (b) make any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds or (c) make any bribe or other unlawful payment.
 
Section 6.12.  Distributions.  The Borrower will procure that each Subsidiary of
the Borrower has, at all times, obtained or completed (a) all approvals,
consents, exemptions, authorizations or other actions by or notices to, or
filings with any Governmental Authority or any person and (b) any corporate or
shareholder approval necessary or required in order to permit such Subsidiary to
pay dividends or make any other distributions on its Capital Stock.
 
Section 6.13.  Compliance Certificates.
 
The Borrower will deliver to the Administrative Agent and each of the Lenders
(a) within 60 days after the end of any fiscal quarter of the Borrower, a
certificate of a Responsible Officer of the Borrower stating the Consolidated
Interest Coverage Ratio and the Consolidated Leverage Ratio, each as of the end
of the most recent fiscal quarter of the Borrower and showing in reasonable
detail the calculation of the Consolidated Interest Coverage Ratio and the
Consolidated Leverage Ratio, including the arithmetic computations of each
component of these ratios,for fiscal quarters ending on or after December 31,
2009, the Consolidated EBITDA and (b) as soon as possible and in any event
within 5 Business Days after the Borrower becomes aware or should reasonably
become aware of the occurrence of a Default, a certificate of a Responsible
Officer of the Borrower, setting forth the details of the Default, and the
action which the Borrower proposes to take with respect thereto.
 
Section 6.14.  Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, the Borrower shall and
cause each of its subsidiariesSubsidiaries to (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject the Borrower’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Lenders, the Administrative Agent or the Collateral Agent under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which the Borrower or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

 
36

--------------------------------------------------------------------------------

 

Section 6.15.  Synutra, Inc. (a) The Borrower shall procure that Synutra, Inc.
and its Subsidiaries do not Dispose of any of their respective assets to a
Person other than Synutra, Inc. or any of its Subsidiaries, other than in a
Disposition (or series of related Dispositions) (i) that is made in Synutra,
Inc.’s and its Subsidiaries’ ordinary course of business, (ii) in which the
consideration received by Synutra, Inc. and its Subsidiaries is equal to or
greater than the fair value of the Disposed property and (iii) with respect to
which, if the fair value of the Disposed property is greater than US$1.0
million, the board of directors of the Borrower has resolved that the
consideration received is equal to or greater than the fair value of the
Disposed property.
 
(b)           The Borrower shall procure that Synutra, Inc. and its Subsidiaries
shall not extend any loan to, make any equity contribution to or make any other
investment in a Person other than Synutra, Inc. or any of its Subsidiaries,
other than any such transaction (or series of transactions) (i) that is made in
Synutra, Inc.’s and its Subsidiaries’ ordinary course of business, (ii) in which
the property acquired by Synutra, Inc. is equal to or greater than the fair
value of the aggregate amount of any such loan, contribution and investment and
(iii) with respect to which, if the aggregate amount of any such loan,
contribution and investment is greater than US$1.0 million, the board of
directors of the Borrower has resolved that the fair value of the property
acquired is equal to or greater than the aggregate amount of any such loan,
contribution and investment.
 
(c)           The Borrower shall procure that Synutra, Inc. and its Subsidiaries
shall not provide any Guarantee of any Indebtedness or other obligation payable
or performable by another Person, other than Synutra, Inc. or any of its
Subsidiaries that exceeds US$1.0 million.
 
(d)           The Borrower shall procure that Synutra, Inc. and its Subsidiaries
shall not issue, transfer or sell any of their respective equity securities to
another Person, other than, in the case of Synutra, Inc.’s equity securities,
the Borrower, and in the case of any of Synutra, Inc.’s Subsidiaries’ equity
securities, other than in the ordinary course of business and for a contribution
that is equal to or greater than the aggregate fair value of the securities so
issued, transferred or sold and, if the aggregate fair value of the securities
so issued, transferred or sold is greater than US$1.0 million, the board of
directors for the Borrower has resolved that the consideration received is equal
to or greater than the fair value of such securities.
 
(e)           The Borrower shall continue to operate through Synutra, Inc. or
its Subsidiaries all of the business lines that it, as of the Closing Date,
operates through Synutra, Inc. or its Subsidiaries, other than business lines
that the Borrower discontinues in its ordinary course of business.

 
37

--------------------------------------------------------------------------------

 

Section 6.16 Monthly Reports. The Borrower shall within 30 days following the
last day of each calendar month (commencing with the calendar month ending on
February 28, 2010), deliver to the Administrative Agent and each Lender, in form
and detail reasonably satisfactory to the Administrative Agent, information
relating to (a) the consolidated profit and loss statement and consolidated
balance sheet for the Borrower and its Subsidiaries as at the end of such month;
(b) the aggregate unrestricted cash and cash equivalents held by the Borrower
and its Subsidiaries as at the end of such month, and (c) all bank borrowings
(if any), including outstanding principal amounts thereof, of the Borrower and
its Subsidiaries as at the end of such calendar month, in each case in the form
used for the Borrower’s internal management reports as at the First Amendment
Effective Date or such other form agreed between the Borrower and the
Administrative Agent.
 
Section 6.17 Cash Deposit Account and Cash Deposit. The Borrower shall:
 
(a)           maintain the Cash Deposit Account, comply with all material terms
of the Cash Deposit Account (including the making of all payments in connection
therewith) and not make any withdrawals from or create any Lien upon the Cash
Deposit Account without the prior written consent of the Administrative Agent
acting on instructions of the Required Lenders;
 
(b)           maintain a Cash Deposit amount of not less than US$5,000,000;
 
(c)           if a Qualifying Capital Increase is not consummated on or before
June 30, 2010, the Borrower shall increase the Cash Deposit by US$2,500,000 (to
an aggregate amount not to exceed US$7,500,000) within 14 days after such date;
and
 
(d)           increase the Cash Deposit by an amount equal to the Qualifying
Excess Cash within 14 days after receipt of the proceeds of the Dispositions
referred to in the definition of Qualifying Excess Cash by the Disposing
Subsidiaries, provided that, the Cash Deposit shall not at any time be required
to exceed US$10,000,000.
 
ARTICLE 7
Negative Covenants
 
So long as the Commitment shall be in effect or the Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied, the Borrower shall not, directly
or indirectly:
 
Section 7.01.  Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its assets, whether now owned or hereafter acquired, other than Permitted
Liens; provided that, in any event, at no time shall any Liens other than
Collateral Permitted Liens exist with respect to the Collateral.
 
Section 7.02.  Fundamental Changes.  (a) Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any other Person.

 
38

--------------------------------------------------------------------------------

 

(b)           Engage in any material line of business substantially different
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or any business substantially related or incidental thereto.
 
Section 7.03.  Restricted Payments on Stock.  In the case of the Borrower,
declare or make, directly or indirectly, any Restricted Payment in an aggregate
amount, when taken together with any other Restricted Payment during the
immediately preceding 12-month period, in excess of 30.0% of Consolidated Net
Income.
 
Section 7.04.  Financial Covenants.
 
(a)           Permit the Consolidated Interest Coverage Ratio as of the end of
any fiscal quarter of the Borrower ending on or after October 1, 2007 to be
lower than 5.00.Intentionally omitted.
 
(b)           Permit the Consolidated Leverage Ratio as of the end of a fiscal
quarter of the Borrower to be higher than the Maximum Consolidated Leverage
Ratio set forth with respect to such fiscal quarter in the following table:
Intentionally omitted.
 
With respect a fiscal quarter ending during the
period beginning on
 
Maximum Consolidated
Leverage Ratio
 
October 1, 2007 (inclusive) and ending on September 30, 2008 (inclusive)
  2.00  
October 1, 2008 (inclusive) and ending on September 30, 2009 (inclusive)
  1.80  
October 1, 2009 (inclusive) and ending on the Maturity Date (inclusive)
   1.50   

 
(c)           Permit Consolidated Tangible Net Worth on any date to be less than
the Minimum Tangible Net Worth set forth for such date in the following
table:Intentionally omitted.
 
On any date during the period beginning on
 
Minimum Consolidated
Tangible Net Worth
 
January 1, 2008 (inclusive) and ending on December 31, 2008 (inclusive)
 
US$132 million
 
January 1, 2009 (inclusive) and ending on December 31, 2009 (inclusive)
 
US$200 million
 
January 1, 2010 (inclusive) and ending on the Maturity Date (inclusive)
 
US$265 million
 


 
39

--------------------------------------------------------------------------------

 
 
(d)     Intentionally omitted.
 
(d) (e) Permit the ratio of Consolidated Indebtedness to Consolidated Tangible
Net Worth on any date to be higher than the MaximumConsolidated EBITDA for any
Measurement Period ending on any of the following dates to be any lower than the
Minimum Consolidated Indebtedness to Consolidated Tangible Net Worth RatioEBITDA
set forth for such date in the following table:
 
On any date during the period beginning on
 
Maximum Consolidated
Indebtedness to Consolidated
Tangible Net Worth Ratio
 
January 1, 2008 (inclusive) and ending on December 31, 2008 (inclusive)
 
0.80
 
January 1, 2009 (inclusive) and ending on December 31, 2009 (inclusive)
 
0.70
 
January 1, 2010 (inclusive) and ending on the Maturity Date (inclusive)
 
0.60
 

 
Measurement Period ending on
 
Minimum Consolidated EBITDA
(US$ ‘000)
 
31 December, 2009
 
(55,075)
 
31 March, 2010
 
(15,109)
 
30 June, 2010
 
4,103
 
30 September, 2010
 
18,973
 

 
Section 7.05.  Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:
 
(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory and grants of licenses in the ordinary
course of business;
 
(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)           Dispositions of property by any of the Borrower’s Subsidiaries to
the Borrower or to a wholly-owned Subsidiary of the Borrower;

 
40

--------------------------------------------------------------------------------

 

(e)           Other dispositions of property by the Borrower or any of the
Borrower’s Subsidiaries in reliance on this Section 7.05(e), during any calendar
year, which collectively have a fair-market value of less than US$10.0 million;
and
 
(f)            Dispositions of property by Synutra, Inc. and its Subsidiaries
which are permissible under Section 6.15 of this Agreement.; and
 
(g)           the Dispositions referred to in the definition of “Qualifying
Excess Cash”.
 
Section 7.06 Distributions. (a) Make any Distribution other than a Permitted
Distribution, or (b) permit any of its Subsidiaries to make, any Distribution of
the type listed in clause (d) of the definition of Distribution other than
Permitted Distributions.
 
ARTICLE 8
Events of Default and Remedies
 
Section 8.01.  Events of Default.  Any of the following shall constitute an
Event of Default:
 
(a)           Non-Payment.  The Borrower fails to pay when due any amount of
principal of any Loan, or the Borrower fails to pay any interest on any Loan,
any fee due hereunder, or any other amount payable hereunder or under any other
Loan Document on or within five days after the due date thereof; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section
6.02, 6.04, 6.08, 6.10, 6.11 or 6.15 or Article 7, as applicable; or
 
(c)           Other Defaults.  The Borrower fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
 
(e)           Cross-Default.  The Borrower or any Material Subsidiary (i) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee, (other than Indebtedness hereunder) in a principal amount in
excess of US$1,000,000, or (ii) fails to observe or perform any other agreement
or condition relating to any Indebtedness or Guarantee, or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or

 
41

--------------------------------------------------------------------------------

 

(f)            Insolvency Proceedings, Etc.  The Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, or similar officer is appointed without the application or consent
of the Borrower or such Material Subsidiary and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to the Borrower or any Material Subsidiary or to all
or any material part of its property is instituted without the consent of the
Borrower or such Material Subsidiary and continues undismissed or unstayed for
60 calendar days, or an order for relief is entered in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Material Subsidiary becomes unable or admits in writing his or its inability or
fails generally to pay his or its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Borrower or any Material
Subsidiary and is not released, vacated or fully bonded within 30 days after its
issue or levy; or
 
(h)           Reduction or Loss of Capital.  A meeting is convened by the
Borrower for the purpose of passing any resolution to purchase, reduce or redeem
any of its share capital; or
 
(i)            Composition.  Any steps are taken, or negotiations commenced, by
the Borrower or any Material Subsidiary or by any of their respective creditors
with a view to proposing any kind of composition, compromise or arrangement
involving such company or, as the case may be, such Person and any of its
creditors; or
 
(j)            Analogous Proceedings.  There occurs, in relation to the Borrower
or any Material Subsidiary in any country or territory in which any of them
carries on business or to the jurisdiction of whose courts any part of their
respective assets is subject, any event which, in the reasonable opinion of the
Required Lenders, appears in that country or territory to correspond with, or
have an effect equivalent or similar to, any of those mentioned in
Sections 8.01(f) through (i) (inclusive) or the Borrower or any Material
Subsidiary otherwise becomes subject, in any such country or territory, to the
operation of any law relating to insolvency, bankruptcy or liquidation; or

 
42

--------------------------------------------------------------------------------

 

(k)           Judgments.  There is entered against the Borrower or any Material
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding US$1,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
 
(l)            Cessation of Business.  The Borrower or any Material Subsidiary
suspends or ceases or threatens to suspend or cease to carry on its businesses;
or
 
(m)           Seizure.  All or a material part of the undertakings, assets,
rights or revenues of, or shares or other ownership interests in, the Borrower
or any Material Subsidiary are seized, nationalised, expropriated or
compulsorily acquired by or under the authority of any government; or
 
(n)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or the Borrower or any other Person contests in any
manner the validity or enforceability of any Loan Document; or the Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
(o)           Lien Defects.  Any Lien created by any of the Security Documents
shall at any time fail to constitute a valid and perfected Lien on all of the
Collateral purported to be subject thereto, securing the obligations purported
to be secured thereby, with the priority required by the Loan Documents, or the
Borrower or Synutra, Inc. shall so assert in writing; or
 
(p)           Material Adverse Change, etc.  Any event shall occur which has had
or is reasonably likely to have a Material Adverse Effect; or
 
(q)           Change of Management, etc.  Any claim, demand or the commencement
of any proceeding shall have been made or threatened to be made against the
Borrower, or any of their respective Affiliates or employees (not limited to the
filing of a lawsuit against any Affiliate or employee) which alleges any
impropriety, illegality, negligence or contractual or fiduciary breach related
to the performance of services by such Person that, if successful, would
reasonably be expected to materially and adversely affect the Borrower or any
Material Subsidiary; or
 
(r)            Judgment or Order.  Any judgment or order shall be entered in any
investigative, administrative or judicial proceeding involving a determination
that the Borrower (or an Affiliate of the Borrower) shall have violated in any
material respect any civil or criminal law or regulation applicable to it.

 
43

--------------------------------------------------------------------------------

 

(s)           Permitted Holders.  The Permitted Holders are the beneficial
owners and “control”, as determined pursuant to Rule 13d-3 under the United
States Securities Exchange Act of 1934, as amended, of less than 50% plus one
vote of the total voting power of the Voting Stock of the Borrower (or any
successor entity).
 
(t )           Pledged Stock.  The Pledged Stock constitutes less than 100.0% of
the total voting power of the Voting Stock of Synutra, Inc. (or any successor
entity).
 
Section 8.02.  Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall at the request of, or may with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a)           declare the Commitment to be terminated, whereupon the Commitment
shall be terminated;
 
(b)           declare the unpaid principal amount of any Loan, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c)           give instructions to the Collateral Agent to foreclose on the
Collateral in accordance with the Collateral Agreement and with any other
Security Documents then in existence; and
 
(d)           exercise all rights and remedies available to it under the Loan
Documents or applicable law;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the Commitments shall automatically terminate, and the unpaid
principal amount of the Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.
 
Section 8.03.   Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), subject to Article
3 and Article10, any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order :
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable
under Article3) payable to the Administrative Agent in its capacity as such;

 
44

--------------------------------------------------------------------------------

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) and amounts payable under Article3, ratably among them in proportion to
the respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders, in proportion to the
respective amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
ARTICLE 9
Administrative Agent
 
Section 9.01.  Appointment and Authority.
 
(a)           Each of the Lenders hereby irrevocably appoints ABN AMRORBS to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.
 
(b)           The Administrative Agent shall also act as the Collateral Agent
under the Loan Documents, and each of the Lenders hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Borrower to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Administrative Agent, the Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent or the Collateral Agent
pursuant to Section 9.05 for purposes of holding or enforcing any Lien on the
Collateral or any other collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article 9 and Article10 (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 
45

--------------------------------------------------------------------------------

 

Section 9.02.  Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
Section 9.03.  Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 
46

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 9.04.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it verbally  or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
Section 9.05.  Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 
47

--------------------------------------------------------------------------------

 

Section 9.06.  Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with offices in the United States and Hong Kong, or an
Affiliate of any such bank with offices in the United States and Hong Kong.  If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06).  The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Section 9.07.  Non-reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
Section 9.08.  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 
48

--------------------------------------------------------------------------------

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and to the
Lenders, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders; and to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Section 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
Section 9.09.  Collateral Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance
with Section 10.01; and
 
(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Collateral
Permitted Liens.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.09.  In each case as specified in this Section 9.09, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
Borrower such documents as the Borrower may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or in each case in accordance with the terms of the Loan Documents and
this Section 9.09.

 
49

--------------------------------------------------------------------------------

 


Section 9.10.  No Other Duties.  Anything herein to the contrary
notwithstanding, the Arranger listed on the cover page hereof shall have no
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
Collateral Agent or a Lender hereunder.
 
ARTICLE 10
Miscellaneous
 
Section 10.01.  Amendments, etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
 
(a)        waive any condition set forth in Section 4.01 (other than Section
4.01(f)), without the written consent of each Lender;
 
(b)        extend or increase the Commitment (or reinstate the Commitment if
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(c)        postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment;
 
(d)        reduce the principal of, or the rate of interest specified herein on
any Loan, or (subject to clause (ii) of the second proviso to this Section
10.01) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;
 
(e)        change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;
 
(f)        change  any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
 
(g)        release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
or

 
50

--------------------------------------------------------------------------------

 
 
(h)        impose any greater restriction on the ability of any Lender under a
Loan to assign any of its rights or obligations hereunder without the written
consent of each Lender;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties to the Fee Letter.
 
Section 10.02.  Notices and Other Communications; Facsimile Copies.
 
(a)        General.  Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission).  All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party on
Schedule 10.02; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other
party.  All notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the telephone number specified for notices
to the applicable party on Schedule 10.02, or to such other telephone number as
shall be designated by such party in a notice to the other party.  All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of (i) actual receipt by the relevant party hereto and (ii) (A)
if delivered by hand or by courier, when signed for by or on behalf of the
relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to each of the Lenders and the Administrative Agent pursuant to Article 2 shall
not be effective until actually received by each of the Lenders and the
Administrative Agent.  In no event shall a voicemail message be effective as a
notice, communication or confirmation hereunder.  Notices to any Lender not
listed in Schedule 10.02 shall be transmitted to the address, facsimile number
or (subject to subsection (c) below) electronic address specified by such Lender
in the Assignment and Assumption.
 
(b)        Effectiveness of Facsimile Documents and Signatures.  Loan Documents
may be transmitted and/or signed by facsimile.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on the Borrower,
the Administrative Agent and each of the Lenders.  Each of the Lenders and
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
 
(c)        Limited Use of Electronic Mail.  Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.01, and to
distribute Loan Documents for negotiation and execution by the parties thereto,
and may not be used for any other purpose.

 
51

--------------------------------------------------------------------------------

 
 
(d)        Reliance by Administrative Agent and Lender.  The Administrative
Agent  and the Lenders shall be entitled to rely and act upon any notices
reasonably believed by the Administrative Agent or such Lender, as applicable,
to be given by or on behalf of the Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each of the
Lenders, its Affiliates, and their respective officers, directors, employees,
agents and attorneys-in-fact from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other
communications with the Administrative Agent and each of the Lenders may be
recorded by the Administrative Agent and each of the Lenders and the Borrower
hereby consents to such recording.
 
Section 10.03.  No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any Lender or the
Administrative Agent in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Section 10.04.  Attorney Costs, Expenses, Taxes and Indemnities.
 
(a)        Attorney Costs, Expenses and Taxes.  The Borrower agrees to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, drafting, execution
(including notary or other attestation fees) or delivery of any Loan Document
and the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs, any documentary or stamp
taxes and notary fees.  The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses (including appointment
of a sub-agent pursuant to Section 9.05) reasonably incurred by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent.  The Borrower shall pay
all out of pocket expenses incurred by any Lender (including all Attorney
Costs), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.04, or (B) in connection with Loans made, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.  All amounts due under this Section 10.04
shall be payable within five Business Days after written demand thereof by the
Administrative Agent or by the Lender through the Administrative Agent.  The
agreements in this Section 10.04 shall survive the termination of the Commitment
and repayment, satisfaction or discharge of all other Obligations.
Notwithstanding the foregoing, the legal expenses of the Administrative Agent
and the Lenders with respect to the First Amendment Agreement shall be as set
forth in the First Amendment Agreement.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)        Indemnification by the Borrower.  Whether or not the transactions
contemplated hereby are consummated, but subject to the provisions of Sections
3.01, 3.04 and 3.05 (which shall provide the only source of indemnification for
the matters covered therein), the Borrower shall indemnify and hold harmless the
Administrative Agent and each of the Lenders and their Affiliates, and their
respective directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) the Commitment, the
Loan or the use or proposed use of the proceeds therefrom or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  No Indemnitee
shall have any liability for any indirect or consequential damages relating to
this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing
Date).  All amounts due under this Section 10.04 shall be payable within five
Business Days after demand therefor.  The agreements in this Section 10.04 shall
survive the termination of the Commitment and the repayment, satisfaction or
discharge of all the other Obligations. Any amount payable to the Administrative
Agent under Section 10.04(a), Section 2.09(a) and Section 10.04(c) shall include
the cost of utilizing the Administrative Agent’s management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Administrative Agent may notify to the Borrower and the Lenders,
and is in addition to any fee paid or payable to the Agent under Section
2.09(c).
 
 
53

--------------------------------------------------------------------------------

 
 
(c)        Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any of its Affiliates, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent) or its Affiliate, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense (including a fee pursuant to Section
2.09(a)) or indemnified loss, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent
(or any such sub-agent) or against any of its Affiliates in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.07(d).
 
(d)        Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (a) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(e)        Payments.  All amounts due under this Section 10.04 shall be payable
not later than ten Business Days after demand therefor.
 
(f)        Survival.  The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitment and the repayment, satisfaction or discharge of
all the other Obligations.
 
Section 10.05.  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such set-off had not
occurred.
 
 
54

--------------------------------------------------------------------------------

 
 
Section 10.06.  Successors and Assigns; Participations.
 
(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each of the Lenders.  Each of the Lenders may assign and transfer all or any
part of its rights and/or obligations under this Agreement to any one or more
persons (an “Assignee”) and after any such assignment/transfer the expression
such “Lender” shall be deemed to include such assignees/transferees to the
extent or their respective interests; provided that any transfer of all or part
of such Lender’s obligations may only be effected if the transferee shall
undertake to become bound by the terms of this Agreement and thereafter that
transferee alone shall be obliged to perform that portion of the Lender’s
obligations which corresponds to its interest; Upon request, the Borrower shall
execute and deliver any documents reasonably necessary or appropriate to give
effect to such assignment and to provide for the administration of this
Agreement after giving effect thereto.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section10.06(c) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.  Subsequent to any assignment by any
Lender to an Assignee, such Lender will notify the Borrower of such
assignment.  The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of US$1,000; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee.  The assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Details Form.
 
(b)        The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.
 
(c)        Any Lender may at any time, without acknowledgement by, or notice to,
the Borrower, sell participations to any Person (other than the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s and the Borrower’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the Borrower for the performance of such obligations and (iii)
the Borrower shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which such Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without an acknowledgement by the Participant, agree to
any amendment, waiver or other modification that would (i) postpone any date
upon which any payment of money is scheduled to be made to such Participant,
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant (provided, however, that such Lender may, without an acknowledgement
by the Participant, waive the right to be paid interest at the Default Rate) or
(iii) release all or substantially all of the Collateral.  Subject to
Section10.06(d), the Borrower agrees that each Participant shall be entitled to
the benefits of Section3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section10.08 as
though it were a Lender.
 
 
55

--------------------------------------------------------------------------------

 
 
(d)        A Participant shall not be entitled to receive any greater payment
under Section3.01, 3.04 or 3.05 than the Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is acknowledged by the Borrower in
writing.
 
(e)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(f)        The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
(g)        The Borrower and its Related Parties shall use their respective
reasonable best efforts to facilitate any selling of any participation pursuant
to Section10.06(c), including by promptly providing any information requested by
any Lender for the benefit of any potential Participant.
 
Section 10.07.  Confidentiality.  Each of the Administrative Agent and the
LendersFinance Parties agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreementa Loan Document; (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreementa Loan Document or the enforcement of rights hereunderthereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section10.07 to (i) any Assignee of or Participant in, or any
prospective Assignee of or Participant in, any of its rights or obligations
under this Agreementa Loan Document or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower; (g) with the consent of the
Borrower; or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section10.07 or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidentiala
Finance Party on a non-confidential basis from a source other than the
Borrower.  In addition, the Administrative Agent and any Lendera Finance Party
may disclose the existence of this Agreementany Loan Document and information
about this Agreementany Loan Document to market data collectors, similar service
providers to the lending industry, and service providers to the Administrative
Agent or any Lendersuch Finance Party in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitment and the
Loans.
 
 
56

--------------------------------------------------------------------------------

 
 
For the purposes of this Section 10.07, “Information” means all information
received from the Borrower relating to it or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidentiala Finance Party on a non-confidential basis prior to disclosure
by the Borrower; provided that in the case of information received from the
Borrower after the date hereof, such information is clearly identified in
writing at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Section 10.08.  Set-off.  In addition to any rights and remedies of any Lender
provided by law, upon the occurrence and during the continuance of any Event of
Default, but subject to Article 3 and Article10, any Lender is authorized at any
time and from time to time, without prior notice to the Borrower, any such
notice being waived by the Borrower to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other indebtedness at any time
owing by, such Lender to or for the credit or the account of the Borrower
against any and all Obligations owing to such Lender hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness.  Each of the Lenders agrees promptly to notify the Administrative
Agent and the Borrower after any such set-off and application; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

 
57

--------------------------------------------------------------------------------

 
 
Section 10.09.  Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
Section 10.10.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
Section 10.11.  Integration; Effectiveness.  This Agreement, together with the
other Loan Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or a Lender in any other Loan Document shall not be deemed a conflict with
this Agreement.  Each Loan Document was drafted with the joint participation of
the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning
thereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 10.12.  Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on its behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.
 
Section 10.13.  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 
58

--------------------------------------------------------------------------------

 
 
Section 10.14.  Governing Law.
 
(a)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH OF THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
 
(b)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH OF THE LENDERS WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF
SUCH STATE.  THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT SHALL BE CONCLUSIVE AND BINDING UPON IT
AND WILL BE GIVEN EFFECT IN ANY OTHER JURISDICTION TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW AND MAY BE ENFORCED IN ANY COURT TO THE JURISDICTION
OF WHICH THE BORROWER IS OR MAY BE SUBJECT BY A SUIT UPON SUCH JUDGMENT;
PROVIDED THAT SERVICE OF PROCESS IS EFFECTED UPON IT IN ONE OF THE MANNERS
SPECIFIED HEREIN OR AS OTHERWISE PERMITTED BY LAW.
 
Section 10.15.  Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 
59

--------------------------------------------------------------------------------

 
 
Section 10.16.  New York Process Agent.  Without prejudice to any other mode of
service allowed under any relevant Law the Borrower:
 
(a)        irrevocably shall have appointed, on or prior to the first Credit
Extension, CT Corporation System, located at 111 Eighth Avenue, New York, NY
10011 as its agent for service of process, in relation to any proceedings before
the courts of the State of New York sitting in the Borough of Manhattan, New
York City or of the United States for the Southern District of such State in
connection with this Agreement; and
 
(b)        agrees that failure by a process agent to notify the Borrower of the
process will not invalidate the proceedings concerned.
 
Section 10.17.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees and acknowledges its Affiliates’
understanding that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Collateral Agent, the
Arranger and their respective Affiliates are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Arranger and their respective
Affiliates, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Collateral Agent
and the Arranger are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, have not been, are not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) the Administrative Agent, the
Collateral Agent and the Arranger have no obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Collateral Agent, the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
the Administrative Agent, the Collateral Agent and the Arranger have no
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Collateral Agent or the Arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 
60

--------------------------------------------------------------------------------

 
 
Section 10.18.  Obligation Currency.  The obligation of the Borrower to make
payments pursuant to this Agreement is in US Dollars (the “Obligation Currency”)
and such obligation shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in any currency other than the
Obligation Currency or any other realization in such other currency, whether as
proceeds of set-off, security, guarantee, distributions, or otherwise, except to
the extent to which such tender, recovery or realization shall result in the
receipt by the party which is to receive such payment of the full amount of the
Obligation Currency expressed to be payable hereunder.  The Borrower agrees to
indemnify the party which is to receive such payment for the amount (if any) by
which the US Dollar Equivalent of such receipt shall fall short of the full
amount of the Obligation Currency expressed to be payable hereunder and the
party which is to receive such payment agrees to pay to the party liable to make
such payment the amount (if any) by which the US Dollar Equivalent of such
receipt shall exceed the full amount of the Obligation Currency, and, in each
case, such obligation shall not be affected by judgment being obtained for any
other sums due under this Agreement.  The parties agree that the rate of
exchange which shall be used to determine if such tender, recovery or
realization shall result in the receipt by the party which is to receive such
payment of the full amount of the Obligation Currency expressed to be payable
hereunder shall be the noon buying rate in New York City for cable transfers in
foreign currencies as certified for customs purposes by the Federal Reserve Bank
of New York for the business day (being a day (excluding Saturdays and Sundays)
on which banks are generally open in New York) preceding that on which the
judgment becomes a final judgment.
 
 
61

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
SYNUTRA INTERNATIONAL, INC.
 
By:
 
Name:
Title:



– Loan Agreement Signature Page –
 
 

--------------------------------------------------------------------------------

 


ABN AMRO BANK N.V.,
as Administrative Agent and
Collateral Agent
 
By:
 
Name:
Title:



By:
 
Name:
Title:



– Loan Agreement Signature Page –
 
 

--------------------------------------------------------------------------------

 


ABN AMRO BANK N.V.,
as Arranger
 
By:
 
Name:
Title:



By:
 
Name:
Title:



– Loan Agreement Signature Page –
 
 

--------------------------------------------------------------------------------

 


ABN AMRO BANK N.V.,
HONG KONG BRANCH,
as Lender
 
By:
 
Name:
Title:



By:
 
Name:
Title:



– Loan Agreement Signature Page –

 

--------------------------------------------------------------------------------

 


SHINHAN BANK,
NEW YORK BRANCH,
as Lender
 
By:
 
Name:
Title:



[Signature blocks of original parties to this Agreement omitted]
 
– Loan Agreement Signature Page –

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
LENDERS
 
Name
 
Applicable Percentage
      
Applicable Commitment
                   
ABN AMROThe Royal Bank of Scotland N.V.,
 acting through its Hong Kong Branch
    57.1429 %   US$
20.0 million
                   
Shinhan Bank,
New York BranchAsia Limited
    42.8571 %   US$
15.0 million
 


 
S-1

--------------------------------------------------------------------------------

 

SCHEDULE 5.10


SUBSIDIARIES OF THE BORROWER



       
Place of
   
No
 
Name of the Subsidiaries
 
Incorporation
 
Shareholder Structure
             
1.
 
Synutra, Inc.
 
Illinois, U.S.A.
 
100% owned by Synutra International, Inc.
             
2.
 
Inner Mongolia Sheng YuanShengyuan Food Co., Ltd.
 
PRC
 
100% owned by Synutra International, Inc.
             
3.
 
Mei TaiMeitek Technology
(Qingdao) Co., Ltd.
 
PRC
 
100% owned by Synutra International, Inc.
             
4.
 
Heilongjiang Baoquanling Cultivable Area Sheng YuanShengyuan Dairy Co., Ltd.
 
PRC
 
94.6298.83% owned by Synutra International, Inc.;
5.381.17% owned by Heilongjiang Junchuan Ranch
             
5.
 
Sheng YuanShengyuan
Nutritional Food Co., Ltd.1
 
PRC
 
100% owned by Synutra, Inc.
             
6.
 
Qingdao Sheng YuanHeilongjiang Mingshan Dairy Co., Ltd.
 
PRC
 
100% owned by Synutra, Inc.
             
7.
 
Luobei Sheng YuanZhangjiakou Shengyuan Dairy Co., Ltd.
 
PRC
 
100% owned by Synutra, Inc.
             
8.
 
Zhangjiakou Sheng Yuan Dairy Co., Ltd.
 
PRC
 
100% owned by Synutra, Inc.
             
8.
 
Inner Mongolia Meng YuanMengyuan Food Co., Ltd.
 
PRC
 
100% owned by Zhangjiakou Sheng Yuan Dairy Co., Ltd.
 
           
9.
 
Unisono B.V.
 
Netherlands
 
100% owned by Synutra International, Inc.

 

--------------------------------------------------------------------------------

1 The former name of Sheng Yuan Nutritional Food Co., Ltd. is Qingdao ST
George Dairy Co., Ltd.
 
S-2

--------------------------------------------------------------------------------


 

       
Place of
   
No
 
Name of the Subsidiaries
 
Incorporation
 
Shareholder Structure
             
10.
 
Synutra International Company Limited
 
BVI
 
100% owned by Synutra International, Inc.
             
11.
 
Synutra International (HK) Company Limited
 
Hong Kong
 
100% owned by Synutra International Company Limited
             
12.
 
Global Food Trading (Shanghai) Co., Ltd.
 
PRC
 
100% owned by Synutra International (HK) Company Limited
             
13.
 
Beijing Shengyuan Huiliduo Food Technology Co., Ltd.
 
PRC
 
100% owned by Shengyuan Nutritional Food Co., Ltd.
             
14.
 
Beijing Shengyuan Meitek Technology Development Co., Ltd.
 
PRC
 
100% owned by Meitek Technology (Qingdao) Co., Ltd.
 
           
15.
 
Heilongjiang Baoquanling Shengyuan Dairy Cow Breeding Co., Ltd.
 
PRC
 
100% owned by Heilongjiang Baoquanling Shengyuan Dairy Co., Ltd.
             
16.
 
Harbin Shengyuan Dairy Co., Ltd.
 
PRC
 
100% owned by Heilongjiang Baoquanling Shengyuan Dairy Co., Ltd.
             
17.
 
Beijing Shengyuan Huimin Technology Service Co., Ltd.
 
PRC
 
Controlled by Shengyuan Nutritional Food Co., Ltd.
             
18.
 
Nanjing Shengyuan Huiren Clinical Examination Co., Ltd.
 
PRC
 
Controlled by Beijing Shengyuan Huimin Technology Service Co., Ltd.
             
19.
 
Taiyuan Shengyuan Huiren Clinical Examination Co., Ltd.
 
PRC
 
Controlled by Beijing Shengyuan Huimin Technology Service Co., Ltd.
             
20.
 
Shijiazhuang Shengyuan Huiren Clinical Examination Co., Ltd.
 
PRC
 
Controlled by Beijing Shengyuan Huimin Technology Service Co., Ltd.

 
S-3

--------------------------------------------------------------------------------


 

       
Place of
   
No
 
Name of the Subsidiaries
 
Incorporation
 
Shareholder Structure
             
21.
 
Heilongjiang Shengyuan Huiren Clinical Examination Co., Ltd.
 
PRC
 
Controlled by Beijing Shengyuan Huimin Technology Service Co., Ltd.

 
S-4

--------------------------------------------------------------------------------


 
SCHEDULE 5.16
 
CORPORATE CHART OF THE BORROWER
 
[the original corporate chart is intentionally omitted]
 

--------------------------------------------------------------------------------

* The former name of Sheng Yuan Nutritional Food Co., Ltd. is Qingdao ST George
Dairy Co., Ltd.


[chart1.jpg]


Notes:
1. The former name of Shengyuan Nutritional Food Co., Ltd. is Qingdao ST George
Dairy Co., Ltd.
2. Shengyuan Nutritional Food Co., Ltd. has two branches: 1) Beijing Nutritional
Research Centre; 2) Shenzhen Branch.
3. The former name of Heilongjiang Mingshan Dairy Co., Ltd. is Luobei Shengyuan
Dairy Co., Ltd.
 
 
S-5

--------------------------------------------------------------------------------

 

SCHEDULE 7.01
 
EXISTING LIENS


SYNUTRA INTERNATIONAL, INC.:


None


SUBSIDIARIES:


(A)
Sheng Yuan Nutritional Food Co., Ltd.2



With respect to the loans of RMB24,000,000 and RMB21,000,000 extended by
Agricultural Development Bank of China Zhangbei Branch on March 29, 2007 and
April 30, 2007, respectively, to Zhangjiakou Sheng Yuan Dairy Co., Ltd., the
entity has provided guarantees for the loans.  Scope of the debt guaranteed
includes principal and accrued costs.


(B)
Qingdao Sheng Yuan Dairy Co., Ltd.



With respect to the loan of RMB20,000,000 extended by Agricultural Bank of China
Zhangbei Branch in December, 2006 to Zhangjiakou Sheng Yuan Dairy Co., Ltd., the
entity has provided guarantees for the loan.  Scope of the debt guaranteed
includes principal and accrued costs.


(C)
Zhangjiakou Sheng Yuan Dairy Co., Ltd.



 
1.
The entity has entered into a ceiling mortgage contract with Agricultural Bank
of China Zhangbei Branch on July 5, 2006, to mortgage its land use rights,
buildings and equipment for the loans (maximum of RMB80,000,000) over the period
from July 5, 2006 to July 5, 2009.  The land in relation to the land use right
is located in Chabei Administration Zone, Zhangjiakou City, Hebei Province, and
certificate of the land use right is numbered Zhangshichaguoyong2004zi
No.0001.  The mortgaged buildings are located in Chabei Administration Zone,
Zhangjiakou City, Hebei Province with a ownership certificate numbered
Zhangfangquanzhengchazi No.001027.  The mortgaged equipment includes an imported
production line and a set of boiler.  Such mortgage is registered with
Zhangjiakou Commercial and Industry Administration Chabei Branch, and is
evidenced by a registration certificate numbered (2006)dizi No.002.

 

--------------------------------------------------------------------------------

2 The former name of Sheng Yuan Nutritional Food Co., Ltd. is Qingdao ST George
Dairy Co., Ltd.

 
S-6

--------------------------------------------------------------------------------

 
 
 
2.
With respect to the loan of RMB24,000,000 extended by Agricultural Development
Bank of China Zhangbei Branch on March 29, 2007 to the entity, the entity has
mortgaged its land use rights, buildings and equipment for the loan.  The lands
in relation to the land use rights are located in Chabei Administration Zone,
Zhangjiakou City, Hebei Province, and certificates of the land use rights are
numbered Zhangshichaguoyong2007zi No.01039 and Zhangshichaguoyong2007zi
No.01040.  The mortgaged buildings are located in Chabei Administration Zone,
Zhangjiakou City, Hebei Province with ownership certificates numbered
Zhangfangquanzhengchazi No.001532 and Zhangfangquanzhengchazi No.001533.  The
mortgaged equipment includes148 pieces of equipment.  Such mortgage is
registered with Zhangjiakou Commercial and Industry Administration Chabei
Branch, and is evidenced by a registration certificate numbered
chabeigongshang(2007)zi No.001.



 
3.
With respect to the loans of RMB24,000,000 and RMB21,000,000 extended by
Agricultural Development Bank of China Zhangbei Branch on March 29, 2007 and
April 30, 2007, respectively, to the entity, the entity has pledged fixed
deposits in amounts of RMB1,200,000 and RMB1,050,000, respectively, for the
loans.



 
4.
As at June 30, 2007, the entity had a guarantee given to the Agricultural Bank
of China Zhangbei Branch in respect of bank loans of about RMB8,000,000 in total
extended to 104 farmers in the Zhangbei Area.  Total amount of bank loans under
this guarantee arrangement was about RMB8,000,000 as of March 31, 2007.  These
bank loans mature on December 25, 2007.


 
S-7

--------------------------------------------------------------------------------

 

SCHEDULE 10.02
 
NOTICE ADDRESSES AND LENDING OFFICE
 
BORROWER:


c/o Synutra International, Inc.
2275 Research Blvd, Suite 500
Rockville, MD 20850, USA
Attention: Weiguo Zhang
Telephone: +1-301-840-3888 / +1-202-246-8818
Facsimile: +1-301-987-2344
E-mail: wzhang@synutra.com


ADMINISTRATIVE AGENT AND COLLATERAL AGENT:


ABN AMROThe Royal Bank of Scotland N.V.
One Raffles QuayGeorge Street
Level 26, South Tower B, 10/F
Singapore 048583 049145
Singapore
Attention: Yong Peck YuenJessica Goh / Irene Ng
Telephone: +65-6518-8225 6517 3411 / 73423414
Facsimile: +65-6518-6012 6517 3426 / 60353427
E-Mail: peck.yuen.yong@sg.abnamrojessica.goh@rbs.com; irene.ng@sg.abnamrorbs.com


ARRANGER:


ABN AMROThe Royal Bank of Scotland N.V.
38/F, Cheung Kong Centre
2 Queen’s Road Central
Hong Kong
Attention: David Yim
Telephone: +852-2700-3808
Facsimile: +852-2297-0665
E-mail:  david.yim@hk.abnamro.com


LENDERS:


ABN AMROThe Royal Bank of Scotland N.V., acting through its Hong Kong Branch
38/F, Cheung Kong Centre
2 Queen’s Road Central
Hong Kong
Attention: Shirley Yiu, Helen Fei
Telephone:  +852-2700-3209 / 32112988-7129
Facsimile: +852-2700-32023961-2166

 
S-8

--------------------------------------------------------------------------------

 

E-mail:  shirley.yiu@hk.abmamro.com; helen.fei@hk.abnamro.com rbs.com
And


30th Floor, AIA Central
1 Connaught Road, Central
Hong Kong
Attention: Ricole Tan
Telephone: +852 3961 3040
Facsimile:  +852 2966 2309
E-mail: ricole.tan@rbs.com


Shinhan Bank, New York Branch
32/F, 800 3rd Ave.Asia Limited
35/F, Two Exchange Square,
New York, N.Y. 10022, USA8 Connaught Place, Central, Hong Kong
Attention: Jerry Li, Hyung Hoe KooYS Kim / Edwina Sin
Telephone: +852-2523-6207 / +1-212-8000 ext 2193717-0750 / +852-3717-0714
Facsimile: +852-2810-1426 / +1-212-317-8875
E-mail:  jerryys8714@shinhan.com; sin@shinhanasia.com.hk; hhkoo@shinhan.com

 
S-9

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF
LOAN DRAWDOWN NOTICE
 
Date:  ___________, 200_


To:         ABN AMRO Bank N.V.
 
Reference is made to that certain Loan Agreement dated as of October 11, 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”, the terms defined therein being used herein
as therein defined) among Synutra International, Inc. (the “Borrower”), ABN AMRO
Bank N.V., as Administrative Agent and Collateral Agent, ABN AMRO Bank N.V., as
Arranger and the Lenders party thereto.
 
The undersigned hereby requests a Credit Extension:
 
1.
On
(a Business Day).
     
2.
To be disbursed on
(a Business Day).
     
3.
In the amount of US$
   
4.
[US$[·] million shall be transferred to an account designated by ABN AMRO Bank
N.V., Hong Kong Branch in connection with the payment of amounts due under the
Bridge Loan and the remainder by]3 [By]4 wire transfer to:
     
Account Name:
[_______]
       
Account No.:
[_______]
       
Account Type:  
[_______]
       
Bank Name:
[_______]
       
ABA No.:
[_______]
       
Routing No.:
[_______]
       
SWIFT Code:
[_______]




--------------------------------------------------------------------------------

3 Insert in the first Loan Drawdown Notice.
4 Insert in subsequent Loan Drawdown Notices.
 
B-1

--------------------------------------------------------------------------------


 
The Borrower hereby represents and warrants that the conditions specified in
Section 4.01 shall be satisfied on and as of the date of the requested Credit
Extension.
 
SYNUTRA INTERNATIONAL, INC.
 
By:
   
Name:
 
Title:

 
 
B-2

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF U.S. COUNSEL OPINION
 
October 18, 2007


ABN AMRO Bank N.V.
One Raffles Quay
Level 26, South Tower
Singapore 048583
Singapore


and


Each of the Lenders Party to the Loan Agreement (as defined below)


Re:           Synutra International Inc. - Loan Agreement


Ladies and Gentlemen:


We have acted as special New York counsel for Synutra International Inc., a
Delaware corporation (the “Borrower”) in connection with the Loan Agreement
dated as of October 11, 2007 (the “Loan Agreement”) among the Borrower, ABN AMRO
Bank N.V., as Administrative Agent (the “Administrative Agent”) and Collateral
Agent (the “Collateral Agent”), ABN AMRO Bank N.V., as the Arranger and the
Lenders party thereto.  We are providing this opinion to you at the request of
the Borrower pursuant to Section 4.01(a)(v) of the Loan Agreement.  Except as
otherwise indicated, capitalized terms used in this opinion and defined in the
Loan Agreement will have the meanings given in the Loan Agreement or, if not
defined in the Loan Agreement, the meanings assigned to them in the Collateral
Agreement dated as of October 11, 2007 (the “Collateral Agreement”) among the
Borrower, Synutra, Inc., as the Pledged Stock Issuer, the Collateral Agent and
the Administrative Agent.
 
In our capacity as such counsel, we have examined originals or copies of those
corporate and other records and documents we considered appropriate, including
the following (the documents listed in clauses (a) through (c) below
collectively being referred to herein as the “Loan Documents”):
 
(a)
the Loan Agreement;

 
 
(b)
the Collateral Agreement; and

 
 
(c)
the Fee Letter dated as of October 11, 2007 (the “Fee Letter”) among the
Borrower, the Administrative Agent and the Arranger.

 
C-1

--------------------------------------------------------------------------------


 
As to relevant factual matters, we have relied upon, among other things, the
Borrower’s factual representations in the certificate by Borrower, as applicable
(each, an “Opinion Certificate”) and in the Loan Documents.  In addition, we
have obtained and relied upon those certificates of public officials we
considered appropriate.
 
We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals and the conformity with originals of all
documents submitted to us as copies.  To the extent the Borrower’s or the
Pledged Stock Issuer’s respective obligations depend on the enforceability of
the Loan Documents against other parties to the Loan Documents, we have assumed
that the Loan Documents are enforceable against such other parties.
 
On the basis of such examination, our reliance upon the assumptions in this
opinion and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:
 
 
(1)
The Borrower is a corporation validly existing in good standing under the laws
of the State of Delaware with corporate power to enter into the Loan Documents
and to perform its obligation under the Loan Documents.

 
 
(2)
The execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary corporate action on the part of the Borrower, and
the Loan Documents have been duly executed and delivered by the Borrower.

 
 
(3)
Each of the Loan Documents constitutes the legally valid and binding obligation
of each of the Borrower and, with respect to the Collateral Agreement, the
Pledged Stock Issuer, in each case, enforceable against such Person in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws),
and by general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a proceeding in equity or at law.

 
 
(4)
The execution and delivery by the Borrower of the Loan Documents do not, and the
Borrower’s performance of its obligations under such Loan Documents will not (i)
violate the Borrower’s certificate of incorporation or bylaws or other
constitutive documents of the Borrower, (ii) violate, breach, or result in a
default under, any existing obligation of or restriction on the Borrower under
any other agreement (the “Other Agreements”) identified in Schedule I attached
hereto, or (iii) breach or otherwise violate any existing obligation of or
restriction on the Borrower under any order, judgment or decree of any New York
or federal court or governmental authority binding on the Borrower identified in
the Opinion Certificate.  If an Other Agreement is governed by the laws of a
jurisdiction other than New York, we have assumed such Other Agreement is
governed by the laws of the State of New York.

 
C-2

--------------------------------------------------------------------------------


 
 
(5)
The execution and delivery by the Borrower of the Loan Documents and by the
Pledged Stock Issuer of the Collateral Agreement do not, and the Borrower’s
performance of its obligations under such Loan Documents and the Pledged Stock
Issuer’s performance of its obligations under the Collateral Agreement will not,
violate the Delaware General Corporation Law or any current New York or federal
statute, rule or regulation that we have, in the exercise of customary
professional diligence, recognized as applicable to the Borrower or the Pledged
Stock Issuer or to transactions of the type contemplated by the Loan Documents.

 
 
(6)
No order, consent, permit or approval of any New York or federal governmental
authority that we have, in the exercise of customary professional diligence,
recognized as applicable to the Borrower or the Pledged Stock Issuer or to
transactions of the type contemplated by the Loan Documents is required on the
part of the Borrower or the Pledged Stock Issuer for the execution and delivery
of, and performance of their respective obligations under, the Loan Documents to
which it is a party, respectively, except for such as have been made or
obtained.

 
 
(7)
The Collateral Agreement is effective to create in favor of the Collateral Agent
a security interest in that Collateral (which term is used in this Opinion as
such term is defined in the Collateral Agreement) of the Borrower in which a
security interest may be created under Article 9 of the Uniform Commercial Code
as in effect in the State of New York (the “NY Code”).

 
 
(8)
The Collateral Agreement is effective to create in favor of the Collateral Agent
a security interest in the Certificated Security (as defined below) identified
on Schedule II attached hereto under the NY Code.  Upon delivery of the security
certificate representing the Certificated Security listed on Schedule II
attached hereto to the Collateral Agent in the State of New York, effectively
endorsed to the Collateral Agent or in blank, the Collateral Agent will acquire
a perfected security interest in such Certificated Security, free of adverse
claims.  For purposes of this paragraph, “Certificated Security” means
“certificated securities” as defined in Section 8-102 of the Code.

 
 
(9)
Neither the Borrower nor the Pledged Stock Issuer is an investment company
required to register under the Investment Company Act of 1940, as amended.

 
(10)
Neither the extension of credit nor the use of proceeds provided in the Loan
Agreement will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.  For purposes of this opinion, we have assumed that none
of the Lenders is a “creditor” as defined in Regulation T.

 
C-3

--------------------------------------------------------------------------------


 
Our opinion in paragraph 3 above as to the enforceability of the Loan Documents
is subject to:
 
(i)           public policy considerations, statutes or court decisions that may
limit the rights of a party to obtain indemnification against its own
negligence, willful misconduct or unlawful conduct;
 
(ii)          the unenforceability under certain circumstances of broadly or
vaguely stated waivers or waivers of rights granted by law where the waivers are
against public policy or prohibited by law;
 
(iii)         the unenforceability under certain circumstances of provisions
imposing penalties, liquidated damages or other economic remedies; and
 
(iv)         the unenforceability under certain circumstances of provisions
appointing one party as trustee for an adverse party or provisions for the
appointment of a receiver.
 
Our opinion in paragraph 3 is subject to the qualification that certain rights,
remedies, waivers and other provisions of the Loan Documents may not be
enforceable, but such unenforceability will not, subject to the other
exceptions, qualifications and limitations set forth herein, render the Loan
Documents invalid as a whole or substantially interfere with the substantial
realization of the principal benefits or security, or both, that the Loan
Documents purports to provide (except for the economic consequences of
procedural or other delay).
 
For purposes of the opinions expressed in paragraphs 4, 5 and 6, we have assumed
that the Borrower will not in the future take any discretionary action
(including a decision not to act) permitted by the Loan Documents that would
cause the performance of the Loan Documents to violate any organizational
document of the Borrower, the Delaware General Corporation Law or any New York
or federal statute, rule or regulation, or require an order, consent, permit or
approval to be obtained from a New York or federal governmental authority.
 
We express no opinion as to the effect of non-compliance by you with any state
or federal laws or regulations applicable to the transactions contemplated by
the Loan Documents because of the nature of your business.
 
We express no opinion as to any provision of the Loan Documents insofar as it
purports to grant a right of setoff in respect of the Borrower’s or the Pledged
Stock Issuer’s assets to any person other than a creditor of the Borrower or the
Pledged Stock Issuer, as applicable.
 
We advise you that Section 10.14 of the Loan Agreement, which provides for
non-exclusive jurisdiction of the courts of the State of New York and federal
courts sitting in the State of New York, may not be binding on the federal
courts sitting in the State of New York (or any federal appellate court).
 
C-4

--------------------------------------------------------------------------------


 
We advise you that if an action based on the Loan Documents were commenced in a
federal or state court in New York, a judgment for money relating to the Loan
Documents ordinarily would be enforced only in United States dollars.  The
method used to determine the rate of conversion of foreign currency into United
States dollars will depend on various factors.
 
We express no opinion concerning (i) federal or state securities laws or
regulations or (ii) the foreign assets control regulations of the Trading with
the Enemy Act, as amended, the United States Treasury Department, the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended, Executive
Order No. 13,224 of September 24, 2001, Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism,
as amended, and any enabling legislation, rules, regulations or executive orders
relating thereto.
 
Our opinions in paragraphs 7 and 8 are (i) limited to Article 9 of the NY Code
(except our opinion in paragraph 8 to the extent it addresses Article 8 of the
NY Code) and do not address (A) laws of jurisdictions other than New York, (B)
collateral not subject to Article 9 of the NY Code (including by reason of
Section 9-109(c) or (d) thereof), or (C) under Sections 9-301 through 9-306 of
the Uniform Commercial Code as in effect in any jurisdiction, or otherwise, what
law governs the perfection of the security interests granted in the collateral
covered by those opinion paragraphs, and (ii) subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting creditors’ rights generally (including, without limitation,
fraudulent conveyance laws) and to the effect of general principles of equity.
 
We express no opinion with respect to:
 
(i)           the priority of any security interest, except as set forth in
paragraph 8 relating to Certificated Security or the perfection of any security
interest except as set forth in paragraph 8; and
 
(ii)           Collateral consisting of real property, copyrights, farm
products, consumer goods, as-extracted collateral, commercial tort claims,
cooperative interests (as such terms are defined in the NY Code) and timber to
be cut.
 
We express no opinion regarding any provision of the Collateral Agreement that
purports to permit Collateral Agent or any other person to sell or otherwise
dispose of any Collateral subject thereto except in compliance with the NY Code,
any other applicable federal and state laws and any agreement governing such
Collateral, or to impose on Collateral Agent standards of care of Collateral in
Collateral Agent’s possession other than as provided in Section 9-207 of the NY
Code.  We advise you that federal and state securities laws may limit the right
to transfer or dispose of Collateral that may constitute securities under such
laws.
 
In rendering the opinions in paragraphs 7 and 8, we have assumed that:
 
C-5

--------------------------------------------------------------------------------


 
(i)           the Borrower has, or will have at the relevant time, rights in the
Collateral in which the Borrower has granted a security interest to Collateral
Agent within the meaning of Section 9-203(b)(2) of the NY Code at all times
relevant to this opinion;
 
(ii)          the Collateral is reasonably identified in the description of
collateral set forth in the Collateral Agreement in accordance with Section
9-108 of the NY Code;
 
(iii)         at all times relevant to this opinion, value has been given within
the meaning of Section 9-203(b)(1) of the NY Code; and
 
(iv)         neither Collateral Agent nor the Lenders have notice of any adverse
claims to the Certificated Security referred to in paragraph 8.
 
The law covered by this opinion is limited to the present federal law of the
United States, the present law of the State of New York and the present Delaware
General Corporation Law and Article 9 of the Delaware Code, in each case, as in
effect on the date hereof.  We express no opinion as to the laws of any other
jurisdiction and no opinion regarding the statutes, administrative decisions,
rules, regulations or requirements of any county, municipality, subdivision or
local authority of any jurisdiction.
 
This opinion is furnished by us as special New York counsel for the Borrower and
may be relied upon by you only in connection with the Loan Documents.  It may
not be used or relied upon by you for any other purpose or by any other person,
nor may copies be delivered to any other person, without in each instance our
prior written consent.  You may, however, deliver a copy of this opinion to your
accountants, attorneys, and other professional advisors, to governmental
regulatory agencies having jurisdiction over you, to permitted assignees of the
Loans in connection with such assignment and to participants in connection with
their purchase of a participation interest in the Loans.  At your request, we
hereby consent to reliance on this opinion by such assignees (but not such
participants) to the same extent as the addressees hereof as if this opinion
were addressed and had been delivered to them on the date of this opinion, on
the condition and understanding that we assume no responsibility or obligation
to consider the applicability or correctness of this opinion to any person other
than its addressee(s). This opinion is expressly limited to the matters set
forth above, and we render no opinion, whether by implication or otherwise, as
to any other matters.  This letter speaks only as of the date hereof and we
assume no obligation to update or supplement this opinion to reflect any facts
or circumstances that arise after the date of this opinion and come to our
attention, or any future changes in laws.
 
Respectfully submitted,


 
C-6

--------------------------------------------------------------------------------

 

Schedule I
Other Agreements
 
Registration Rights Agreement dated June 15, 2007 between Synutra International,
Inc. and Warburg Pincus Private Equity IX, L.P.
 
Voting and Co-Sale Agreement dated June 15, 2007 among Synutra International,
Inc., Beams Power Investment Limited and Warburg Pincus Private Equity IX, L.P.
 
Common Stock Purchase Agreement dated May 24, 2007 between Synutra
International, Inc. and Warburg Pincus Private Equity IX, L.P.
 
Loan Agreement dated as of April 19, 2007 among Synutra International, Inc.,
Liang Zhang, Xiuqing Meng and ABN AMRO Bank N.V., Hong Kong Branch.


Collateral Agreement dated as of April 19, 2007 among Beams Power Investment
Limited, Synutra International, Inc. and ABN AMRO Bank N.V., Hong Kong Branch.


Warrant Agreement dated April 19, 2007 among Synutra International, Inc., the
Bank of New York and ABN AMRO BANKBank N.V., Hong Kong Branch.


Registration Rights Agreement dated April 19, 2007 between Synutra
International, Inc. and ABN AMRO Bank N.V., Hong Kong Branch.


USD Facility Side Letter Agreement dated April 19, 2007 between Synutra
International, Inc. and ABN AMRO Bank N.V., Hong Kong Branch.


Agreement dated June 8, 2006 between Synutra International, Inc. and the
Department of Finance of Zheng Lan Qi (County) of Inner Mongolia, with Amendment
and attached Schedule of Investment Expenditures.
 
Share Exchange Agreement dated June 14, 2005 among Vorsatech Ventures Inc.
(n/k/a Synutra International, Inc.), Thomas Braun and Berlin Capital
Investments, Inc., Beams Power Investment Corporation and Strong Gold Finance
Corporation, and Synutra, Inc.
 
License and Supply Agreement dated September 1, 2003 between Martek Biosciences
Corporation and American St. George Biological Technology Corporation (n/k/a
Synutra, Inc.).

 
C-7

--------------------------------------------------------------------------------

 

Schedule II
Certificated Security
 
Issuer
 
Certificate No.
   
Percent Pledged
 
Synutra, Inc.
   
2
      100 %

 
 
C-8

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF PRC COUNSEL OPINION
 
October 18, 2007


ABN AMRO Bank N.V.
One Raffles Quay
Level 26, South Tower
Singapore 048583
Singapore


and


Each of the Lenders Party to the Loan Agreement (as defined below)


Re:  Synutra International, Inc. – Loan Agreement


Dear Sirs,
 
We have acted as special PRC counsel for Synutra International, Inc. (the
“Borrower”), a Delaware corporation, and its PRC Subsidiaries (as defined below)
and the Permitted Holders (as defined in the Loan Agreement) in connection with
the Loan Agreement dated as of October 11, 2007 (the “Loan Agreement”) among the
Borrower, ABN AMRO Bank N.V., as Administrative Agent and Collateral Agent, ABN
AMRO Bank N.V., as Arranger and the Lenders party thereto (the
“Lenders”).  Terms used (but not defined) herein have the meanings assigned to
them in the Loan Agreement or, if not defined in the Loan Agreement, the
meanings assigned to them in the Collateral Agreement.
We have reviewed executed copies of the Loan Agreement.  We have also examined
originals or copies, certified or otherwise identified to our satisfaction, of
such documents, corporate records and certificates of public officials and
officers of the Borrower and the Subsidiaries of the Borrower and have conducted
such other investigations of fact and law as we have deemed necessary or
advisable for purposes of this opinion.
 
Based on the foregoing, and subject to the assumptions and qualifications set
forth below, we are of the opinion that:
 
1.        Each Subsidiary of the Borrower organized under the laws of the PRC
(each “PRC Subsidiary”) is validly existing and in good standing under the laws
of the PRC.
 
2.        Each PRC Subsidiary of the Borrower has all requisite power and
authority and each Permitted Holder, the Borrower and each Subsidiary of the
Borrower has all requisite governmental licenses, authorizations, consents and
approvals of any Governmental Authority in the PRC to (1) own its assets and
carry on its business and (2) execute, deliver and perform its obligations under
the Loan Documents to which it is a party.
 
D-1

--------------------------------------------------------------------------------


 
3.        Each of the Borrower and its Subsidiaries is duly qualified and
licensed and in good standing under the laws of the PRC to the extent that its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license.
 
4.        The execution, delivery and performance, by, and the enforcement
against, the Borrower of each Loan Document require no action by or in respect
of, or filing with, any governmental body, agency or official under PRC law and
do not contravene any provision of applicable PRC law or regulation.
 
5.        The execution, delivery and performance by the Borrower of each Loan
Document do not and will not conflict with or result in any breach or
contravention of, or the creation of any Lien (other than the Liens created by
the Collateral Agreements) under, (a) any Contractual Obligation, governed by
PRC Law, to which the Borrower, any Permitted Holder or any Affiliate of thereof
is a party or (b) any order, injunction, writ or decree of any Governmental
Authority in the PRC or any arbitral award to which the Borrower, any Permitted
Holder or any Affiliate thereof or its, his or her property is subject.
 
6.        There are no actions, suits, proceedings, claims or disputes pending
or, to our knowledge after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority in the PRC, by or against the Borrower, any Permitted Holder or any
Affiliate thereof or against any of its, his or her properties or revenues that
(a) purport to affect or pertain to any Loan Document, or any of the
transactions contemplated hereby or (b) either individually or in the aggregate,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.
 
7.        Meng Xiuqing is not a resident of the PRC as defined in Article 1 of
the Notice No. 75.
 
8.        Each Permitted Holder has obtained all applicable governmental
licenses, registrations, authorizations, consents and approvals for their
respective direct or indirect investments in the Borrower, including any
registration pursuant to Article 1 of the Notice (Hui Fa 2005 No. 75) issued by
the State Administration of Foreign Exchange of the PRC and have delivered all
applicable notices to Governmental Authorities in connection therewith.
 
9.        Each PRC Subsidiary has obtained or completed (a) all approvals,
consents, exemptions, authorizations or other actions by or notices to, or
filings with any PRC Governmental Authority or any person and (b) any corporate
or shareholder approval necessary or required in order to permit such PRC
Subsidiary to pay dividends or make any other distributions on its Capital
Stock.
 
The law covered by this opinion is limited to the law of the PRC and any
province or other political subdivision thereof.  We express no opinion as to
the laws of any other jurisdiction.
 

 
Very truly yours,

 
 
D-2

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF ILLINOIS COUNSEL OPINION
 
October 18, 2007
 
ABN AMRO Bank N.V.
One Raffles Quay
Level 26, South Tower
Singapore 048583
Singapore


and


Each of the Lenders Party to the Loan Agreement (as defined below)
 
 
Re:
Synutra International, Inc. – Loan Agreement.

 
Ladies and Gentlemen:
 
We have acted as special Illinois counsel for Synutra International, Inc., a
Delaware corporation (the “Borrower”) in connection with the Loan Agreement
dated as of October 11, 2007 (the “Loan Agreement”) among the Borrower, ABN AMRO
Bank N.V., as Administrative Agent (the “Administrative Agent”) and Collateral
Agent (the “Collateral Agent”), ABN AMRO Bank N.V., as the Arranger and the
Lenders party thereto.  We are providing this opinion to you at the request of
the Borrower pursuant to Section 4.01(a)(vii) of the Loan Agreement.  Except as
otherwise indicated, capitalized terms used in this opinion and defined in the
Loan Agreement will have the meanings given in the Loan Agreement or, if not
defined in the Loan Agreement, the meanings assigned to them in the Collateral
Agreement dated as of October 11, 2007 (the “Collateral Agreement”) among the
Borrower, Synutra, Inc., an Illinois corporation, as the Pledged Stock Issuer
(the “Pledged Stock Issuer”), the Collateral Agent and the Administrative Agent.
In connection with this opinion, we have examined the original or a copy
certified or otherwise identified to our satisfaction as a true copy of each of
the following documents: (a) executed counterparts of the Loan Agreement; and
(b) executed counterparts of the Collateral Agreement (clauses (a) through (b)
are collectively referred to herein as the “Loan Documents”).
 
In addition, we have examined a certificate of good standing for Pledged Stock
Issuer from the Secretary of State of the State of Illinois (the “Good Standing
Certificate”), a copy of the Articles of Incorporation of the Pledged Stock
Issuer certified by the Secretary of State of the State of Illinois, Bylaws of
Pledged Stock Issuer certified by the Secretary of Pledged Stock Issuer,
corporate resolutions of the Board of Directors of Pledged Stock Issuer with
respect to the transactions referred to herein, certificates of officers of
Pledged Stock Issuer, and such other documents and records and matters of law as
in our judgment are necessary or appropriate to enable us to render the opinions
expressed below.  We have relied upon, and assumed the accuracy of, all such
certificates and representations, documents and records and the representations
and warranties made by Pledged Stock Issuer in the Loan Documents to which it is
a party, in each case with respect to the factual matters set forth therein.
 
E-1

--------------------------------------------------------------------------------


 
In rendering our opinions expressed below, we have, with your consent, assumed
that:
 
(i)            all natural persons who signed the Loan Documents were legally
competent at the time of signature; all signatures on the Loan Documents and
other documents reviewed by us are genuine; and the copies of all documents
submitted to us are accurate and complete and conform to the originals;
 
(ii)            the execution, delivery and performance by the Borrower, the
Lenders, the Administrative Agent and the Collateral Agent, (collectively, the
“Other Parties”) of each of the Loan Documents to which it is a party has been
duly authorized by all necessary corporate or other action on the part of each
of the Other Parties, the Other Parties have duly executed and delivered each of
the Loan Documents to which it is a party, each such document is a valid and
binding obligation of, and enforceable in accordance with its terms against, the
Pledged Stock Issuer and each of the Other Parties to the extent it is a party
thereto, and all security interests provided under or pursuant to the Loan
Documents have been properly granted;
 
(iii)           the Loan Documents will be enforced in a manner that is
commercially reasonable and that complies with any tests of good faith, fairness
or conscionability required by any applicable law;
 
(iv)           there has not been any mutual mistake of fact or
misunderstanding, fraud, duress or undue influence;
 
(v)            “value” (as defined in the Uniform Commercial Code in effect in
the State of New York on the date hereof (the “UCC”)) has been given by the
Lenders;
 
(vi)           the Borrower has not assigned or pledged any of the collateral
other than pursuant to the Loan Documents;
 
(vii)          the Pledged Stock Issuer will continue to be a corporation duly
organized under the laws of the State of Illinois; and
 
(viii)         the exact legal name of the Pledged Stock Issuer is as set forth
in the copy of the organizational documents certified to us by the Secretary of
State of the State of Illinois.
 
Based on the foregoing and subject to the assumptions, limitations, and
qualifications set forth herein, we are of the opinion that as of the date
hereof:
 
E-2

--------------------------------------------------------------------------------


 
(1)            The Pledged Stock Issuer is a corporation validly existing in
good standing under the laws of the State of Illinois with corporate power to
enter into the Collateral Agreement and to perform its obligation under the
Collateral Agreement.
 
(2)            All of the issued and outstanding shares of the common stock of
the Pledged Stock Issuer have been duly and validly authorized and issued and
are fully paid and non-assessable.
 
(3)            The execution, delivery and performance of the Collateral
Agreement have been duly authorized by all necessary corporate action on the
part of the Pledged Stock Issuer, and the Collateral Agreement has been duly
executed and delivered by the Pledged Stock Issuer.
 
(4)            The execution and delivery by the Pledged Stock Issuer of the
Collateral Agreement do not, and the Borrower’s and the Pledged Stock Issuer’s
performance of their obligations under the Loan Documents will not (i) violate
the Pledged Stock Issuer’s Articles of Incorporation or bylaws, (ii) violate,
breach, or result in a default under, any material agreement or contract
governed under Illinois law which are listed on Schedule 1 to this opinion, or
(iii) breach or otherwise violate any existing obligation of or restriction on
the Borrower or the Pledged Stock Issuer under any order, judgment or decree of
any Illinois or Federal court or governmental authority binding on the Borrower
or the Pledged Stock Issuer.
 
(5)            The execution and delivery by the Borrower and the Pledged Stock
Issuer of the Collateral Agreement do not, and the Borrower’s and the Pledged
Stock Issuer’s performance of their respective obligations under the Loan
Documents will not, violate the Illinois Business Corporation Act of 1983, as
amended, or any current Illinois statute, rule or regulation that we have, in
the exercise of customary professional diligence, recognized as applicable to
the Borrower or the Pledged Stock Issuer, as applicable, or to transactions of
the type contemplated by the Loan Documents.
 
(6)            No order, consent, permit or approval of any Illinois
governmental authority that we have, in the exercise of customary professional
diligence, recognized as applicable to the Borrower or the Pledged Stock Issuer
or to transactions of the type contemplated by the Loan Documents is required on
the part of the Borrower or the Pledged Stock Issuer for the execution and
delivery of, and performance of their respective obligations under, the Loan
Documents to which it is a party, respectively, except for such as have been
made or obtained or are contemplated pursuant to the terms and provisions of the
Loan Documents and routine filings made after the date hereof in the ordinary
course of business.
 
(7)            Under choice of law principles applicable under Illinois law, the
provisions of the Loan Documents stating that New York law shall govern the
enforcement of the Loan Documents are enforceable, so long as the court finds
that (i) New York bears a reasonable relationship to the transaction
contemplated by the Loan Documents and (ii) the enforcement of the Loan
Documents in accordance with New York law is not dangerous, inconvenient,
immoral or contrary to public policy.
 
E-3

--------------------------------------------------------------------------------


 
(8)            A final, conclusive, enforceable and nonappealable judgment
rendered against the Borrower or the Pledge Stock Issuer in the courts of
competent jurisdiction in the State of New York sitting in the Borough of
Manhattan, New York City or of the United States for the Southern District of
such state granting recovery of a sum of money in respect of the Loan Documents
should be recognized and enforced by the courts in the State of Illinois through
an independent action filed to enforce such judgment, and without re-trial or
re-examination of the issues.
 
(9)            No stamp, registration, documentary or other similar type tax is
or will be payable in respect of the execution, performance or enforcement of
the Loan Documents.
 
The opinions set forth above are subject to the following qualifications:
 
(A)           We express no opinion as to:
 
(i)             the rights or interests of the Borrower or any other person or
entity in, or title of the Borrower or any other person or entity to, any
collateral under any of the Loan Documents, or property purporting to constitute
such collateral, or any other property, or the value, validity or effectiveness
for any purpose of any such collateral or purported collateral;
 
(ii)            the validity, binding effect or enforceability of, or the
perfection or priority of, any pledge, lien or other security interest that may
be created under the Loan Documents; and
 
(iii)           (a) securities, blue sky and similar laws, rules and regulations
and judicial and administrative interpretations thereof, (b) antitrust, unfair
competition, and similar laws, rules and regulations and judicial and
administrative interpretations thereof, (c) tax and environmental laws
(including, without limitation, those concerning discrimination and safety),
rules and regulations and judicial and administrative interpretations thereof,
(d) laws concerning discrimination and fairness in housing and similar laws,
rules and regulations and judicial and administrative interpretations thereof,
and (e) occupational licensing, zoning and land use, and building, fire and
safety codes, laws, rules and regulations and judicial and administrative
interpretations thereof;
 
(B)           If, and to the extent, any of the Loan Documents are construed to
provide for the payment of interest on interest, such provisions may be
unenforceable under Bowman v. Neely, 137 Ill. 443 (1891) and other cases to the
same effect.  While such cases have not been overruled and it is possible that a
court would follow such precedent, we believe that such cases are unlikely to be
held applicable today, but we express no opinion with respect to such issues.
 
E-4

--------------------------------------------------------------------------------


 
(C)           In rendering the opinions set forth in foregoing paragraph 1 above
as to existence and good standing, we have relied solely upon an examination of
the Articles of Incorporation of the Pledged Stock Issuer, certified by the
Secretary of State of the State of Illinois and the Good Standing Certificate.
 
We are members of the Bar of the State of Illinois and we do not hold ourselves
out as being conversant with, and express no opinion as to, the laws of any
jurisdiction other than the laws of the State of Illinois, and we assume no
responsibility as to the applicability to or effect on any of the matters
covered herein of the laws of any other jurisdiction.
 
We express no opinion as to what law might be applied by any court to resolve
any issue addressed by our opinions and we express no opinion as to whether any
relevant differences exist between the laws upon which our opinions are based
and any other laws which may actually be applied to resolve the issues which may
arise under the Loan Documents.  The manner in which any particular issue would
be treated in any actual court case would depend on how the court involved chose
to exercise the wide discretionary authority generally available to it.  This
opinion letter is not intended to guarantee the outcome of any legal dispute
which may arise in the future.
 
Whenever we indicate that our opinion with respect to the existence or absence
of facts is based on our knowledge, our opinion is based solely on (i) the
actual knowledge of attorneys currently with the firm actively engaged in
representing the Pledged Stock Issuer in connection with the transactions
contemplated by the Loan Documents, and (ii) the representations and warranties
of Pledged Stock Issuer contained in the Loan Documents and in certificates of
certain officers of the Pledged Stock Issuer and public officials; we have made
no independent inquiry or investigation as to such factual matters.
 
This opinion speaks only as of the date hereof.  We have no continuing
obligations to inform you of changes in law or fact subsequent to the date
hereof or of facts of which we become aware after the date hereof or to update
this opinion in any other manner whatsoever.
 
This opinion is furnished solely to the addressees and is solely for their
benefit and the benefit of their assignees permitted by, and that become lenders
under, the Loan Agreement (and such assignees may rely on this opinion as if it
were addressed directly to them) in connection with the above transaction.  This
opinion may not be relied upon for any other purpose, or relied upon by any
other person or entity for any purpose without our prior written consent.
 

 
Respectfully submitted,


 
E-5

--------------------------------------------------------------------------------

 

Schedule 1


Material Agreements and Contracts
 
None.
 
 
E-6

--------------------------------------------------------------------------------

 

EXHIBIT F
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]6 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not
joint.]8  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 

--------------------------------------------------------------------------------

5
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

6
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

7
Select as appropriate.

8
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
F-1

--------------------------------------------------------------------------------


 
 
1.           Assignor[s]:   ______________________________
 
                       ______________________________
 
2.           Assignee[s]:   ______________________________
 
                       ______________________________
[for each Assignee, indicate [Affiliate] of [identify Lender]]
 
3.           Borrower(s):   Synutra International, Inc.
 
4.           Administrative Agent: ABN AMROThe Royal Bank of Scotland N.V., as
the administrative agent under the Credit Agreement
5.           Credit Agreement:        Loan Agreement, dated as of October 11,
2007, among Synutra International, Inc., the Lenders from time to time party
thereto, ABN AMROThe Royal Bank of Scotland N.V., as Administrative Agent and
Collateral Agent and ABN AMROThe Royal Bank of Scotland N.V., as Arranger.
6.           Assigned Interest:
 
Assignor[s]9
 
Assignee[s]10
 
Aggregate
Amount of Commitment/
Loans for all
Lenders11
   
Amount of Commitment/
Loans Assigned
   
Percentage
Assigned of
Commitment
/Loans12
 
CUSIP
Number
                                  $ _________     $ _________       _________ %
          $ _________     $ _________       _________ %           $ _________  
  $ _________       _________ %  

 
[7.           Trade Date:   __________________]13



--------------------------------------------------------------------------------

9
List each Assignor, as appropriate.

10
List each Assignee, as appropriate.

11
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

12
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

13
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
F-2

--------------------------------------------------------------------------------


 
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
By:
   
Name:
 
Title:
   
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
By:
   
Name:
 
Title:



Received by:
 
ABN AMROThe Royal Bank of Scotland
N.V.,
as Administrative Agent
 
Received by:
   
Name:
 
Title:



 
F-3

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
[___________________]14
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.              Representations and Warranties.
 
1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(a) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(a) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 

--------------------------------------------------------------------------------

14
 Describe Credit Agreement at option of Administrative Agent.

 
F-4

--------------------------------------------------------------------------------


 
2.              Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
3.              General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York applicable to agreements made and to be
performed entirely within such state.
 
F-5

--------------------------------------------------------------------------------

